Title: “Mr. Hamilton’s Letter”, 1800
From: Adams, John
To: 


Page 4. Mr Adams is no doubt, under obligations to Mr Hamilton for “Not denying to him Patriotism, and Integrity and even Talents of a certain kind.”
It is to be sure a Calamity to Mr A, that the Solidity of his understanding, should have been brought into question, with Mr H. although it was upon false grounds or spurious reports.
The Report, that Mr A favoured the Inlistment of our Troops annually, or for short Periods, rather than for the term of the War, proved the Imbecility of all the wisest Men in Congress, as much as that of Mr A. But in fact the Imbecility was and still is in Mr Hamilton. Without Inlistments annually We could have had no Inlistments at all. An handfull of Redemptioners might have been obtained, for Life in some of the middle and Southern States, and one quarter of an handfull of Sotts and Vagabonds who by loosing all Character could procure no subsistence at home, might have inlisted in the Northern States: But not one Regiment of that description could have been found in all New England. At what time General Washington began to recommend Inlistments during the War is not remembered. Mr A. advocated annual Inlistments no longer than all his Colleagues and all the Assemblies of New England and all his Correspondents who were all the principal Men of that Country were of the same opinion. An Army must be had to restrain the Ennemy from ravaging the Country and that Army must come from New England chiefly. None adequate to the Service could be obtained, but by Inlistments for more definite Periods than the duration of the War. Mr A never had any objection to the Inlistment of as many as could be obtained, for the War. He only contended that this mode must not be the exclusive one.
Mr H. is too young to know much of the difficulties the Congresses had for the four first years, to overcome. The questions concerning the Pay of officers and soldiers, the Articles of War, and the Periods of Inlistments, were embarrassed by obstinate Prejudices and invincible Habits among the People, inflamed and fomented by democratic Writes as licentious and disorganizing as this pamphlet of Mr H.—Mr A. rejoiced when the time arrived that Men could be obtained during the War, as much as any Man. Before that time Mr A, the Delegates and assemblies of New England know infinitely better than General Washington or his Aid what could be done among their Neighbours and what could not. The General was right to recommend Inlistments during the War, and they were right to comply with his recommendation as soon as it could be done with safty to their Country, and no sooner.
General Washington never assumed the Character of perpetual Dictator.—That Pretension was reserved for one of his Aids.
Page 4.The Charge of advocating the project of appointing yearly a new Commander of the Army, is believed to be wholly groundless. Mr Adams has been heard to say that he has no recollection of any thing like it. Does any Motion of Mr. Adams appear upon the Journals of Congress to that Effect? Does any Gentleman now living remember such an Argument of Mr Adams? Surely not. But if it had been true, five and twenty years Experience since would have been sufficient to correct such an enormous opinion and the revival of such an Insinuation at this time could be no better than frivolous Calumny; though, considering it in connection with the name of Washington it is evidence of ill nature enough, in the Scribbler.
It ought to be remembered that Mr Adams was present in the Old Congress only four years, 1774 1775 1776 and 1777 at the End of which Congress was pleased to send him to Europe as a Colleague Minister Plenipotentiary to the Court of Versailles with Mr Franklin and Mr Lee; In Europe excepting a return to America in 1779 where he only remained three Months, he continued as minister for Peace, as Minister in Holland and as Minister in England ten years.
What ever Questions were moved or Projects conceived after he left Congress, he is not surely responsible for them.
Mr Hamiltons Pamphlet.
Page 7. If the principal merit of the negotiation with Great Britain has, in some quarters, been bestowed upon Mr Adams, it has probably been because Mr Adams was known to have been alone in the first Commission and had alone conducted the negotiation, particularly in the important Proposition of the two Imperial Courts of Germany and Russia offering their Mediation and proposing a Congress at Vienna in which Mr Adams asserted and maintained all the Principles which were afterwards contended for by Mr Jay and Mr Adams together. Mr Adams was known also to be at the head of the Second Commission. He was also known by some to have written to Mr Jay his fixed opinion of the Principles on which the Negotiation ought to be conducted, and his earnest Exhortation to Mr Jay by no means to depart from them. Mr A. has nevertheless no disposition to deny to Mr Jay the principal merit. Mr Adams was necessarily detained in Holland, in compleating the Treaty with that Power which by the forms of that Government must go through so many Investigations of different Persons & Councils as to consume much time. Mr A. was also detained by another kind of Negotiation at that time of great importance to his Country, that of Loans of Money became necessary not only for our Financial operations at home but even for the subsistence of our Ministers abroad even for that of Dr Franklin. Detained by these momentous Interests of his Country he wrote to Mr Jay that he thought it his duty to remain in Holland untill those objects were accomplished or at least untill a Commission from the King of Great Britain should arrive at Paris expressly to treat with the Ministers of the United States of America, and he asserted the same opinion and determination in this conjuncture that he had maintained in his Correspondence with the Count de Vergennes concerning the Propositions of the two Imperial Courts, vizt that he could not consent to treat with any Power untill the sovereignty of his Country was acknowledged by a Commission to treat with him as Minister Plenipotentiary from the United States of America.
Far from desiring to deny or conceal Mr Jays principal Merit in that negotiation, Mr Adams has been known often to express his earnest Wish that Mr Jay would consent to the publication of those Papers of his own Composition which passed before Mr Adams’s Arrival at Paris which will, one day, shew to the World that Mr Jay and his Commission were perfectly well suited to each other.
Page 7. We come now to the “Imagination Sublimated and eccentric” the “Vanity without Bounds” and the “Jealousy capable of discoulouring every object.”
The Evidence of these modest imputations is drawn from Mr Adams’s Journal, which has not been enough known by the usefull Information it contained, but has been made too famous by the secret Whispers of Jealous Rivals and the malicious sarcasms of impertinent Backbiters for eighteen years. To be sure there are Anecdotes in it one or two at least, which appear extraordinary, and have cost Mr Adams a repentance more sincere and more bitter than Mr Hamilton has ever shown for any of his faults.
This Journal of Mr Adams was intended for no Inspection but his own. It was laid before Congress by a mere Mistake committed in a confused hurry of Business at midnight. When the Negotiation was finished and the Treaty signed, Mr. Adams was employed for several days in Writing Letters to, the Secretary of State Mr Livinston, to his particular Friends and to his public friends in Congress and out of it—and for several nights had been up till twelve one and two oClock. Mr Adams was very anxious that the Motives should be understood which had so induced him and Mr Jay to depart from their Instructions. He had reason to believe that the whole blame would be thrown upon him and Mr Jay by the Count de Vergennes by the Courtiers of Versailles and by all their Agents in America and elsewhere. He expected a second Attack, in Congress, from the French for he had suffered one of a very formidable kind before and a Motion and debate at least for a Note of Censure. Desirous to furnish the Members of Congress who he believed would approve of his Conduct with all the Reasons And Arguments in his favour, he recollected the hasty and imperfect minutes he had made from day to day in his Journal, but did not recollect the Memorandums which had been made for no Eye but his own. At first he intended to have gone over the Journal himself and to have extracted such parts of it as would be most usefull but finding this impossible for Want of time, he determined to inclose it to a Friend. Jonathan Jackson Esqr, a manly honest and generous Character from his youth up, had lately taken a seat in Congress. To this Gentleman in whose honour Mr A. had implicit Confidence, although he had never been on terms of any uncommon intimacy with him, he determined to inclose the Journal, that he might make a confidential use of such parts of it as were proper for the public good, and to him he wrote a private Letter in which he informed him that he had inclosed the Journal with the Letter. By some unaccountable Accident or Inadvertence of him self or one of his secretaries, in the hurry and Confusion and fatigue of a Midnight Exertion to compleat all the dispatches to go off the next morning, the Journal, instead of being inclosed with Mr Jacksons Letter, was crowded into a Dispatch to the Secretary of State Mr Livingston. When it was laid before Congress Mr Jackson shewed his Letter and demanded the Journal as his Property, but this was denied, under pretence that there was important public Information in it.—If the whole of the Members had been good natured, this might easily have been accommodated. The Wisdom might have been extracted and left with the Public and the Folly returned to Mr Jackson in the original Journal. But it seems there were some, to whom the nutts were too sweet and one at least who probably intended to make use of them whenever an opportunity should occur, though it should be Eighteen years after.
There are two heinous Crimes of Vanity, which Mr Hamiltons presents, one is “the Specimens of American Politeness in conducting Madame de Vergennes to dinner.” To be sure, making a minute of so trifling a Circumstance even in a Journal, which was never to be seen by any one, but himself, may be considered as a proof of Vanity, by any one unacquainted with the Circumstances. But when the facts are known it will scarcely be called Vanity. A pamphlet of more pages than Mr Hamiltons would be necessary to publish the Copies of Letters Papers and dispatches which combine to explain the true cause of that trifling minute.
The Fact is this: in 1780 Mr Adams resided at Paris as single Minister Plenipotentiary from the United States Authorized to treat and conclude Peace, and make a Treaty of Commerce with Great Britain, whenever Conferences should be opened. When the News Arrived in France of the Resolution of Congress of the 18 of March 1780 for annulling Paper Money and redeeming the Bills at one dollar for forty, a mighty Sensation was made by it, as it was pretended. Messenger after Messenger came from the Count de Vergennes particularly Mr Le Ray de Chaument informing Mr Adams that a great alarm was spread for the Interest of the French who had traded to America and possessed Paper Money and requesting him to make a Visit to Versailles for that the Count de Vergennes had a great desire to see him and converse with him concerning these fatal Resolutions of the 18 of March 1780. Mr Adams went to Versailles and waited on the Count de Vergennes, who complained bitterly of the Injustice of these Resolutions especially as they affected Frenchmen, and earnestly requested Mr Adams to write to Congress and persuade them to make a Special Exception of all french Men who possessed Paper Money and pay them Dollar for dollar for every Bill. Absurd and Surprizing as this Proposition was Mr Adams discovered no surprize or impatience at it: but with the most decent Civility, and the Utmost Sang froid, entered into the Grounds and Reasons of those Resolutions shewing as well as he could the Justice and Necessities of them, and the total Injustice and Impossibility of making Exceptions in favour of Frenchmen or any other Men. After a Conversation of two hours perhaps passed in perfect good humour he took leave but before he went out of the Appartment the Count de Vergennes said he would write to Mr Adams on the subject. Mr Adams assented and in a few days received the Letter repeating his Complaint against those Resolutions and demanding the Exception of all the French who held paper Bills. This Letter Mr Adams answered, with politeness and respect, but with Facts and Reasoning too clear and cogent, proving the Justice and Necessity of the Act of Congress and the Injustice, Impolicy and impracticability of making any Exceptions. This Letter the Count resented and wrote to Mr Adams in angry, imperious and offensive terms. Mr Adams was determined not to bear it patiently and in his reply Let the Count know that he felt the Injury. Mr Adams sent to Congress Copies of the Controversy and Congress were so well pleased with Mr Adams’s part of it that they passed a vote of Thanks to Mr Adams for his industrious Attention to the Interest and honor of the United States and particularly in his Letters to the Count de Vergennes upon that occasion.
Mr Adams sett out for Holland and soon after his Arrival in Amsterdam recd a Letter from Dr Franklin inclosing a Copy of one to him from the Count de Vergennes requesting him in the Name of the King to transmit Copies of Mr Adams’s Letters concerning paper Money to Congress and complain to them of his Conduct and submit to them to consider whether such a Man as Mr Adams appeared in these Letters to be was a fit Person to hold such a Commission as he held and further said that he should inclose the same to the Chevalier de la Luzerne to be made Use of among the members of Congress. About the same time Dr Franklin making a Crime of a Virtue wrote to Congress that Mr Adams had said to him that “he would go to Holland and See if nothing could be done there to render his Country less dependent on France.” Mr Adams was not so deficient in Penetration as not to see the Drift of all this. It was to trip him up as Minister for Peace And get Mr Franklin alone in his room. But this point they never could carry. After all their Intrigues to get Mr Adams removed, had proved in vain they attempted another Project, and that was to annull Mr Adams’s Commissions and get a new Choice. In this they succeeded to Mr Adams’s great Joy, for he felt the single Trust & responsibility to be too great but, they were very much mortified to find that Mr Adams instead of Dr Franklin was placed at the head of the Commission. In one Point they fatally Succeeded, by obtaining the Annihilation of Mr Adams’s Commission to make a treaty of Commerce with Great Britain, without giving a new one to the new Ministers Adams Franklin, Jay, Laurens and Jefferson. To this Error of Congress into which they were undoubtedly seduced by the French, are owing a great Part of the Embarrassments the United States have had to encounter since. Then with such a Commission a Treaty of Commerce might at the Peace have been made to Advantage.
After the Count de Vergennes had been thus defeated in so many of his Attempts and Intrigues against Mr Adams, he thought fit to change his Conduct and when Mr Adams arrived at Paris on the Business of the negotiation for Peace, He made a Visit to the Count de Vergennes of Course; and to his surprize instead of a cool reception met with a very complaisant and cordial one in appearance; was invited to dine, which was an unusual Civility and distinction, as it was not Ambassadors day, and among all the great Company there was desired by the Count to lead the Countess to dinner. This was received as it was intended as a particular mark of attention and distinction, and was understood by Mr A to be an invitation to forgive and forget past Unkindness, an invitation which Mr Adams had the best disposition to Accept. In this point of view only it made an impression, which was minuted before he went to bed in his secret Journal: which however he had no Idea would ever get into Congress, without an explanatory comment. So much for the Vanity without bounds, in conducting Madam De Vergennes to dinner. It is humiliating enough, to have so trivial an Anecdote to explain after the laugh had been forgotten by all but the faithfull Memories of little Ennemies for Eighteen years.
If Presidents are to be elected and rejected by such Anecdotes as these, We might as well submit them to the neighing of a Salacious Horse.
The next Paroxism of Vanity without bounds, is in the Monsieur, Vous etes Le Vaugstaingstong de la negotiation.
Whether this prodigious Compliment was made by Madam de Vergennes or by a French Nobleman at Court on that day, will appear in the Journal: and is not material. The History of it is this. When Mr Adams returned to Versailles from Holland after accomplishing the Treaty with that Republic and a considerable Loan of Money at four and a half per Cent, wherever he went he was saluted with the compliment of almost every french Gentleman who Spoke to him. “Monsieur Vous avez fait des grands choses on Holland”—“Vous avez fait beaucoup parler de vous par tout d’Europe” “Vous avez moutrez beaucoup d’Esprit, en Holland” “Vous avez boulversee le Stadhouler et tous les Anglomances en holland” “Vous avez vaincue the Chevalier York et le slalthouder in Holland” “Vous avez terrassee le Sir York on Holland” “Vouse avez chassee le My Lord York” and an hundred others which were never minuted in any Secret Journal, and would never have been again recollected if Mr Hamilton had not brought them to mind. Indeed the Negotiation of Mr Adams in Holland And its compleat success, which had been generally thought impossible both in Europe and America, made a great Sensation in Europe and especially in France and Spain and most remarkably of all in England. When the European Powers saw that Mr Adams had accomplished what France and Spain with half the net of Europe had been endeavouring to do for more than a Century, that is a total Seperation of the two great maritime and commercial Powers England and Holland which had been considered as the Bulworks of the Protestant Religion, the Ballance of Power, and the Liberties of Europe for Ages, it was universally said England must give up the Point—she most acknowledge the Independence of America and make Peace. The English Nation Said here is a League now formed and it will be strengthened if We do not retreat, between the United States of America, the whole House of Bourbon, and holland, and it will soon extend to Sweden and Denmark if not Russia, against which the British Empire cannot stand. It was in America only where this great and decisive Event was received at first in cold Water and soon after buried deep in frost and snow under which it has remained for Eighteen years. This coldness in America, it is easy to see occasioned by French Influence aided by the Envy of certain profligate young Men and it must not be denied the Jealousy of some virtuous old Men. It was in truth the greatest Event of the Whole War, and had more decisive Influence in producing Peace than the Capture of Burgoin and Cornwallis both together. The Compliment then was as great a Compliment to Mr Washington as it was to Mr Adams.
Dr Franklin had often amused himself by remarking to Mr Adams the wonderful dexterity and facility of the French, as a Compliment. He said they studied it as a science, and, were taught it very early by their Parents and Tutors, and he had shewn Mr Adams a great number of Letters to himself, in which much Art and Wit were employed in conveying very fulsome flattery to that old Phylosopher. Franklin and Adams who lived in the same house and breakfasted dined and drank Tea together every day when they were both at home, and frequently mentioned to each other Instances of Compliments which they had heard french Gentlemen and Ladies make to each other, and remarked the ingenious turns, the pretty conceits, the exquisite points and the fine figures of Rhetoric which appeared in some of them. Another Topick of Conversation between Mr Franklin and Mr Adams, was the universal affectation of both Sires to mispronounce English Words and especially English Names both of Places and Persons. It would be endless to multiply Instances—The name of Franklin was pronounced Frannklang, Adams was Adang, Thaxter was Tangestay &c. When the Words were pronounced “Vous estes Le Vaugstaingstong” the double Point of the Compliment, the Ingenuity with which a Compliment was made to Washington as a Model and to Mr Adams as a Copy, and the Oddity of the sound of the Word both together had the effect of the most exquisite ridicule & Mr Adams could scarce refrain from an uncivil Laugh in the face of the Person who pronounced it. At night he recollected the whimsical Adventure and minuted it in his Secret Journal, but when he came to write the name he thought he would not put down that horrid sound—that, he should remember without Writing and he wrote the Name of Washington as it ought to be pronounced.
This is the frank and faithful Account of a Trifle forgotten by all reasonable Men for 18 years, and now gravely brought before the World by an Extraordinary Man against an ordinary one, to defeat his Reelection as President of the United States.
To shew in one instance the operation of the Connection with Holland upon British Minds take the following Anecdote. In the Beginning of the year 1782 When it became certain that Mr Adams would succeed in Holland to accomplish all his Duties a British Ambassador who had obtained leave to pass through France to his Destination upon the Continent was in Company at Paris, when Mr Adams’s success in Holland was a Topick of Conversation. And the Combination of the United States & Holland with the whole House of Bourbon was spoken of as a great thing. “To be sure” said the Ambassador “it is, and the Americans will no doubt obtain their Independence: but God damn their Souls why should they wish to rip up our Belly? the Belly of their Mother?” When this was reported to Mr Adams, he replied “the Infant never lifted a finger against the Mother, till she plucked her nipple from its boneless gums and seized it by the heels to dash the brains out. After that if the old Lady received a scratch from the Babe in a struggle for its Life, she ought not to blame it, but reflect upon herself as an unnatural Parent.”
Page 7. But Mr Adams’s “Sublimated Imagination is not propitious to a steady Perseverance in a Systematic Plan of Conduct.” This is a very extraordinary assertion of a very extraordinary Man. Is there one Character in America or has there been one in the World more uniformly steady and persevering in the same Principles and the same System for forty years together. Bring together all his Writings from the time of the Stamp Act and before, even from the year 1760 down to this day And can any Man find any one Inconsistency. If any one opinion should be found which forty years of Experience has corrected, has not Mr Hamilton himself formally retracted some opinions on very important Points even in his own part of the Federalist. Any Man who will take the trouble to look over the Journals of Congress for 1776 and 1777 will find, in the Ayes and Noes recorded Mr Adams’s name to opinions conformable to the present Constitution of the United States, to the opinions in all his Writings, to the opinions publicly asserted and supported by him in the Convention of the Massachusetts in 1779 which framed the Constitution of that state and to the opinions he now professes and the Conduct he now holds. Is there any Man in America who has from the Beginning more uniformly professed averred and advocated the forms of Government now generally prevalent in America and that from the earliest times, when he was obliged to differ in opinion from allmost all his Friends and Contemporaries even from his most intimate and confidential friends, particularly Mr Samuel Adams and Mr Richard Henry Lee. There is no Event of his Life, which shews his Consistency to his Principles and Perseverance in his System, in a stronger Light than the last Negotiation to France. The System of Neutrality has been his professed system for five and twenty years explained Urged and contended for in Congress in 1775 and 1776 when a Treaty was preparing to be proposed to France. He then asserted that nothing should be inserted in that Project, which could ever commit this Country or involve it in any future Wars between France & England or any other European Nations. The System of Neutrality was his system at least fifteen Years before it was ever known to be the system of Mr Hamilton or Mr Washington. In nominating Ministers to France in 1799 Mr Adams was true to his Principle and steady to his system. Let Mr Hamilton and his “leading and influential Characters of the federal Party” as he calls them shew their “Steady perseverance in a Systematic plan of Conduct.” Let them recollect that they were clamorous for Peace and Neutrality while there was danger of War with Great Britain, but became clamorous for War and taking a side the moment they saw a hope of a long and bloody War with France.
Page 8. and 9.“It was agreed that a few Votes should be diverted from Mr Adams to other Persons so as to insure to General Washington a plurality.” By whom was this Agreed? No doubt by Mr Hamilton and his confidential Friends and Correspondents. Of this Mr Adams had no doubt at the time. He had reasons to believe it.
Mr Hamilton learned that Mr Adams complained of unfair Treatment. And, whether he did complain or not, he had great reason to complain. Not because he had not an equal Chance with General Washington: for this he never expected nor desired. He knew as well as any Man in America the total Impossibility of it. Mr. Adams knew the incomparably superiour Weight and transcendent popularity of Gen. Washington as well as any Man Mr Hamilton or any other Man. He knew and always asserted that General Washington would have an unanimous Vote. He always said such was the Universal Esteem and Admiration of General Washing through the World, and so nearly unanimous was the Affection and Veneration for him in every part of America, that no Man would accept of the office of Elector, who could not vote for him, if even such a Man existed. If Mr Adams ever complained at all, he was Mr Adams also knew that himself had always been an Object of Contention in America. He knew the false Reports, the foul Misrepresentations and dirty lies which had been circulated concerning him, to disgrace him in the public Estimation and diminish his popularity. He thought that if the T He knew also that his favourite Plan of Government had a very numerous Party in America who hated it and could not forgive him for persevering so constantly in promoting it. He knew also that the sentiments advanced in his three Volumes of “Defence” had given offence to very considerable Numbers of his oldest and most affectionate Friends. He therefore knew that it was impossible for him to be elected by any very great Majority. He knew that nothing short of a Miracle could give him an equal Number of Votes with Mr Washington. But he thought that the Federalists, if they really wished him to be Vice President from a regard to their own Interest and honor and from a regard to the Constitution itself, ought to have suffered him to have a Majority of Votes, i.e more than half the number of Votes. That it might appear to the Nation and the World that he was the Choice of the People as Vice President, and not merely the Choice of A Party. Mr Adams then believed that those Votes were thrown Away by an Intrigue of Mr Hamilton and a few of his associates, for the determined purpose of lessening him in the public Eye, and to give him an opinion that he stood upon frail ground and entirely at their mercy. This Idea he despised and disdained. He knew it was false, and that a Majority of the People in America, were his fast friends, and sincerely desirous of him as Vice President.
He felt the degrading Situation and Light in which Low Intrigue had placed him, the more sensibly as his Station was, to be a dangerous one, little short of mounting a Breach. Knowing how numerous the Opposition then was to the Constitution and expecting great divisions in the Senate, he foresaw that many of the greatest and most difficult questions, such as would involve the Existence of the Government and the Safety of the nation would be brought to his single vote for decision, and to have such questions decided by a Vice President who did not appear upon the Record of the votes to be the Choice of a Majority of the Nation, appeared to him very dangerous to the public. Of this it is true he sometimes though very rarely complained and he made no secret of his determination never not to serve my a second time as Vice President without a Majority of Votes. At the second Election he was brought in by a decent Majority.
Page 9. Enough has been said to shew, that the Egotism of the temper which Mr Hamiltons distempered Imagination attributes to Mr Adams was not Egotism, at all. It was simple indignation at an unworthy Intrigue of Mr Hamilton and a few of his Confidential friends. It was a public sentiment altogether, and that of scorn of a deceit meanly imposed upon the People and some of their Electors. It was a sincere disdain of holding any place under the Government, especially at the Will of Mr Hamilton, without the Voice of a Majority of the People. This Voice he knew he possessed and despised the mean Artifice by which the public Records were made to speak a language different from the hearts of the Nation.
If Mr Adams’s public Conduct as Vice President was Satisfactory to the Friends of Government, they had great reason for that satisfaction: for it was more than once in his power to oversett the system both of Washington and Hamilton. He claims no merit for supporting them. He did it from his Judgment: and would have deserved treatment even worse than he has received, if he had not done it. He pretends only to have done his duty.
“The friends of Government were now and then alarmed by Appearances of some eccentric tendencies.” This jesuitical Enigma, shall be passed without Remark at present.
Page 10. The support Mr Adams, as one of the Trustees of the sinking fund gave to Mr Hamilton, was the dictate of his sense of the public Interest. And Mr Adams would have supported Mr Hamilton to this hour, though he always knew he was not his friend, if all his plans had appeared to be for the public good. But he has since obliged to say that some of Mr Hamiltons plans, since he was out of the office of Secretary of the Treasury, have compelled him to differ in opinion. Some of these plans, have appeared to Mr Adams, as they have to many others, not only to have a tendency to involve Us, without an object, in an interminable foreign War, and incalculable Expence but in a civil War among ourselves, and a division of the Union. These are truths of high consequence and great Sobriety. Had negotiation been refused with France, when it was offered, an Army of fifty-thousand Men raised with Mr Hamilton Commander in Chief, and Taxes laid upon the People to support them, the Execution of Fries would not have intimidated, all the yeomanry who must be called upon for Taxes. Indeed they needed not to do any thing more than dismiss from their Confidence all, who supported the system.
In supporting Mr Hamilton in the Board of Trustees, Mr Adams recollected the Chaos of our opinions and operations of Money and Finance. The general History of it was in his mind and recollection. He knew that great Injustice had been done by Errors, which no human Wisdom could then rectify. He was well persuaded that a Council of political Arithmeticians, composed of Sir Isaac Newton and Mr Lock Mr Neckar and Mr Pinto, Sir James Stewart and Mr Adam Smith, Mr Pitt and Dr Price, nay although the extraordinary Mr Hamilton had been added to the board, could not have devised a plan which would have given satisfaction to a Majority of the People of America. He could conceive of no Power, that could rescue Us from the perplexity, but Congress the Legislative Power of the whole nation. Congress after the most serious discussion and long deliberation, had adopted a Plan. Mr Hamilton under Mr Washington, was engaged with others in carrying into Execution the Laws of Congress, and in no instance did Mr Adams as a Trustee of the sinking fund, perceive, that either departed from the true spirit of the Laws. Mr Adams therefore thought it his duty to support them as he did invariably in that capacity. Nor did he object or form any Opposition to the Funding or Banking System, for the same reason, although neither ever appeared to him to discover any extraordinary Talents, or very deep insight into the subject. Mr Hamilton however arrogates too much to himself, if he claims the whole honor of the fiscal system, such as it is. It must be remembered that Mr Duer, the ancient and experienced Secretary of the old Board of Treasury, a Man of great Abilities in that line, was his first Assistant Secretary: and Mr Wolcott, was Controller of the Treasury a Man so industrious in Business as to relieve Mr Hamilton from much labour and leave him much leisure to write brilliant reports and pursue his Amusements.
Page 10. It was determined to support Mr Adams for the chief Magistracy. Was it indeed? by whom? And for what reason? By Mr Hamilton and his Circle, and because they knew they could carry no other Man against Mr Jefferson.—A Gentleman who shall not be named at present, an intimate friend and Confidant at that time of Mr Hamilton told Mr Adams to his face, soon after his Election “Sir you are brought in on purpose to be sacrificial.” Mr Adams replied “Sir I know it as well as you” And every hour since, has confirmed him in the Opinion, as far as it concerns Mr Hamilton and some of his Adulators and Idolators. Indeed Mr Hamiltons pamphlet amounts to a confession that Mr Adams’s name was only Used as a bait for the hook, as a mere Veil to cover the countenance. Another Gentleman, a very worthy one it is true, was the real Object. And the Behaviour of the Electors in South Carolina, in breach of what is now called faith, admirably seconded the Views of the Projectors. It happened that other Electors penetrated the design and defeated it.
Page 12. “Nor shall it be concealed that an issue favourable to the former, Mr Thomas Pinckney would not have been disagreeable to me.” Mr Hamilton might have said “Nor can it be concealed.” indeed it could not. Mr. Adams had Information from several Persons of high Rank and Authority, of Conversations which they had held with him, in which he took no pains to conceal, his perfect Resignation if Mr Adams should be left out and Mr Pinckney come in. Mr Adams had also information of a similar language held by one of Mr Hamiltons confidential Correspondents and great Admirers in Boston. Both took unwearied pains to obtain an unanimous Vote for Mr Pinckney in N. England. It was quite superfluous in Mr Hamilton to appeal to Mr Van Ransellaer and Mr Troop. Mr Adams could appeal to Gentlemen of higher rank and more conspicuous Characters than either, for proof enough of the same facts. As to the discreet temper, nothing shall be said. But the conciliary temper desired was the adoption of an Army of Horse and foot with Mr Hamilton at their head, and other Measures, which Mr Pinckney it is fully believed would have resisted as Steadfastly as Mr Adams. Not knowing Mr Hamilton as well as Mr Adams did he might have made him Commander in Chief, but it is not believed that Mr Pinckney was so superficial a statesman as to recommend an Army of forty thousand Infantry and ten thousand horse, without necessity. Forty Millions of Dollars a year in Addition to the Interest of the national debt and the Charges of Government are not easily raised in this Country, without an apparent danger though it might gratify Mr Hamiltons ambition. Nor would the People of America be quite at their Ease, on Account of their Liberties with such a military force on foot, without an Enemy to give them Employment.
Page 12 It is candidly believed, that Mr Hamilton never approved of Mr Adams, who was supposed to have certain austerities or Character which could never allow Mr Hamiltons self Love to be much at its ease in his society. Mr Hamilton moreover knew that Mr Adams was not of a fabrick to be terrified by his Threats of Pamphlets against his Conduct and Character.
It is certain that Mr Hamilton had individually reason to be pleased with Mr Adams. If supporting him, in his Administration in all Cases where it depended on Mr Adams to support him: if invariable civil treatment: if an appointment of Major General and Inspector General, with a liberal allowance of their Emoluments: if a ready appointment of his Nephew to be a Captain at his recommendation that he might have him for an Aid du Camp: if a ready Appointment of his relation to be a Lieutenant in the Navy at his request: if a ready Appointment of his Brother Dr Stevens to be Consul General at St Domingo, where he is believed to have found his account, were reasons to be pleased Mr Hamilton had them. It is true, these were believed to be good Appointments, but they were nevertheless made in Consequence of Mr Hamiltons recommendation.
“Mr Adams Broached Theories, at variance with his practice, in Acting with the federal Party.” This is Calumny cloaked in mystery. As it is not understood it cannot be unriddled. In Finance he never broached any other Theories than those of Newton and Lock and every other real Master of the science. If Mr Hamilton did not understand them or did not practice upon them, it was his fault.
“Mr Adams repeatedly made excursions in foreign Politicks, which allarmed the Friends of the prevailing system.” This also is insinuation of Mystery, veiled under a Mask. Mr Adams without Vanity or self sufficiency, or any arrogant pretensions, had at least as good opportunities and as pressing motives, for Observation and Reflection upon foreign Politicks as Mr Hamilton or any of his Friends. And although he was but an ordinary Man it is believed that his common sense formed as judicious and successfull results as Mr Hamiltons extraordinary Genius. Mr Adams never made any Excursions from the system of Neutrality. if Mr Hamilton had made Machiavilian professions of Neutrality, Mr Adams made none. His were sincere.
“Personal Attachment to Mr Adams, in the New England states, caused a number of Votes to be thrown away.” If this had been true, it was no more than Mr Hamilton and his friends, by his own acknowledgment, had done in 1789 to prevent Mr Adams from having a majority of Votes as Vice President. But the fact is false. South Carolina departed from a plan which South Carolina had proposed: and some other states knowing their intentions would not be deceived. Besides this the People of New England had known something of Mr Adams for forty or fifty years. They had never heard of Mr Pinckney more than five years, and had never known him but by name. Mr Adams was enraged with no Man who had thought that Mr Pinckney ought to have had, an equal Chance with him. He never heard with any certainty, of more than two who were of that opinion, Mr Hamilton and his principal Confidant in Boston. Against these he never was enraged nor Angry for that cause. Other causes he has since had in Abundance. But instead of being enraged he had shewn the patience of Job. He has since consented to the appointment of one to office of high Power and great Patronage. He has at least permitted the Appointment of the other to functions of great profit.
Page 14. It is not possible to include more falshood in so few Words than is contained in the Assertion that the schism which has grown up in the federal party, is to be referred to the equal support of Mr Pinckney. The pretended equal support was a machiavillian pretence. It was never an equal Support. Mr Hamilton confesses that he did not wish it should be an equal Support. South Carolina that proposed it abandoned it, and who knows but that Abandonment was an intrigue of Mr Hamilton.
The Insinuation that Mr Adams is capable of being alienated from a system to which he has been “attached, because it is upheld by Men whom he hates” is totally despised. He never has been alienated from any system to which he had ever been attached. He hates no Man: not even Mr Hamilton, to whom he is not now an Ennemy and never has been. “Recent Aberrations” never existed. He has never wandered nor wavered in his system. He could not approve the Projects of Mr Hamilton, because he knew that if he had recommended to Congress to raise an Army of fifty thousand Men, ten thousand of them to be horse, and forty millions of Dollars in Taxes to support them, without an Ennemy in sight or in prospect, all America would have thought him bereaved of his reason, or if Congress had adopted the plan, it would have produced a civil War and a division of the Union. No! it would not.—The People had too much Wisdom. They would only have prevented the Inlistment of the Men, and then have turned out at the next Election every Man, who had consented to it.
Page 14. 15. Next comes the Letter to Mr Coxe. The Inference from the Mr Pinckneys having been educated at Westminster that they had many powerfull old Friends in England, is considered as Jealousy and ill Logic. Is Mr Hamilton ignorant, that the sons of many of the principal Nobility and Gentry in England are educated at that school? The Mr Pinckneys must have been brought up for a time, with many young Gentlemen who had grown up and become Members of the House of Lords and of the House of Commons, and probably some of them became Generals Admirals and Judges as well as members of Administration. It was natural to believe that such a foresighted, provident Intriguer as the Mr Pinckney who made the motion had proved himself to be, had written to some of his old school fellows and desired them to insinuate in America, that it would be taken kindly if one of them was appointed. Mr Adams himself, if he had known the two Classmates of Lord Carmarthen as well then as he does now, that is, if he had known the Independence of their minds, would probably have thought their Education at Westminster School, rather a recommendation than a disadvantage. For it is well known that good Principles as well as sound learning are there taught to Advantage.
There was neither Jealousy nor ill Will, in this Case. In 1792 Mr Adams had surely no Jealousy of either of the Mr Pinckneys nor any kind of ill Will against any of them. One of them he believed to be ambitious and enterprizing, but it proves to be neither of the Westminster Classmates. Neither of the Mr Pinckneys were then contemplated, by anybody, as Mr Adams ever heard or suspected, for President or Vice President.
The miserable trash which follows, is beneath all notice.
Page 17. “The motion for the limitation in the Commissions was seconded by Mr Howell and voted for by the New England states and others according to their cautious maxims.” All this fine reasoning falls to the ground. The Pretext only shews the Pharisaical Hypocricy of the Maneuvre, in Addition to the selfish Intrigue. The Discovery of the motive and design of the mover was owing to no Jealousy or Suspicion: but was disclosed by a declaration of his own, a prescious confession of which Mr Adams had good proof. Mr Howell who Seconded the motion and Mr Gerry and the other new England Delegates, who voted for it, were not let into the Secret of the Mover. They were taken in by a jesuitical appearance of an Accommodation to their cautious maxims. Mr Hamilton might or might not be of the Movers secret council.
Page 20. “Mr Adams desired at the time the Appointment which was given to Mr Pinckney.” This is false assertion is hazarded without proof! And it is a falshood of so gross and stupid absurd a nature, that it is scarcely conceivable in what it originated. There has been no moment, since Mr Adams’s return to America, that he would have Accepted an Appointment to England, on any terms. He returned weary and satiated with the Diplomatic Course. He returned voluntarily. There is little doubt his Commission would have been renewed to the Court of London, if he had desired it: But so far from wishing it, he resigned all his Commissions in Europe, and instead of asking leave to return home, he wrote the then Secretary of State Mr Jay that he was determined to return. Mr Adams during all the time, he was in England, held a Commission as Minister Plenipotentiary in Holland, and another Commission to borrow Money in that Country. Instead of returning to America, when his Commission to England expired, if he had requested that to be renewed and been refused, he might have gone to Holland where his Commission was without limitation, and resided there, as he had done several years, much more to his satisfaction than in England. There is one fact, which is full proof, in this case. Mr Adams had spent in England, every year, during his residence there, a sum of money, much greater than his fortune and the Circumstances of his Family could afford, over and above all his Compensation. In Holland he had been able to live within it, and aœconomize a little. In England with all his Expence, he was scarcely able to answer the expectation of the Public, in his style of living. This therefore would have been, alone, a decisive motive, with him, to refuse an Appointment to England. But he had many other reasons. He knew that he could never be so well received at St. James’s as several other Gentlemen, at least as well qualified for the Trust, as his Vanity, ever presumed to suppose himself to be. Mr Adams had also other reasons against any Appointment abroad: and these were the same, that President Washington suggested, according to Mr Hamilton. Mr Adams however never knew till he read it in this pamphlet, that the thought had ever occurred or been proposed to President Washington.
The only Circumstance, which Mr Adams can recollect connected with this subject is this. A Gentleman once came to him and said, that he had come to propose to him, a thing that appeared to him, in a very serious light.—A Negotiation was in Contemplation with England. The People and Congress were anxious. Some Gentlemen of the Senate one in particular, had desired him, to see the Vice President and propose to him to accept an Appointment. And by Way of inducement said Mr Adams would have an unanimous Vote in the Senate. Mr Adams laughed at the Idea of an unanimous Vote: and said that he knew his own station in society so well as to know that Unanimous Votes were Luxuries, which were never to fall to his Lot. That in some former parts of his Life he had tasted the delicious flavour, but it was never to gratify his palate again. But he said to the Gentleman that he absolutely forbid his name to be mentioned on the occasion, for that he would refuse it, if he should be nominated, even if the Miracle should be wrought in Senate, of an unanimous Vote in his favour, and he assigned the same reasons which are hinted at above.
Page 20 “The outsett of Mr Adams as President was distinguished by a speech which his friends lamented as temporizing. It had the air of a Lure for the favour of his opponents at the expence of his sincerity.” What can this be? Could it be the declaration of a “Love of virtuous Men of all Parties?” This is a poisoned Dart. It shall be repelled by an appeal to the speech itself: by a narration of facts, and by a Shield which Mr Hamilton himself has furnished.
The “Lure for the favour of his opponents” was no lure at all. It was an anxious and sincere desire of softening, as far as could be done with safety, the ferocity of contending Parties, and availing his Country of Talents, Virtues and popularity in some who were not in all Things of his own sentiments though he hoped they did not differ in essentials. Mr Adams will make no scruple to say he had Mr Madison and others who shall not be named, at present, in Contemplation. Mr Hamilton as far as his Authority will go in page 49 of his Pamphlet, has justified Mr Adams in his Thoughts of Mr Madison and Mr Jefferson. He says he urged a member of Congress, then high in the Confidence of the President, to propose to him, “the immediate Appointment of three Commissioners, of whom Mr Jefferson and Mr Madison to be one, to make another Attempt to negotiate.” As Mr Hamilton asserts this, there is no reason to doubt it. But Mr Adams certainly never heard of it. The Member of Congress, whoever he was, probably disapproved of the Project and never mentioned it to Mr Adams. Mr Adams has no recollection of any such hint from any member of Congress. It seems impossible he should have forgotten such a Thing. Mr Jefferson or Mr Madison proposed by Mr Hamilton, were such a Group of Characters and such a combination of Circumstances, as must have made a very deep and lasting Impression on Mr Adams’s memory. It is very true that such a plan was mentioned to Mr Adams, as from Mr Hamilton, long after the fourth of March, 1797 and long after the News had arrived of the Insult offered to the United States by the rejection of General Pinckney and the Panegyric on Mr Monroe, and long after Mr Adams had laid aside the thoughts of Mr Jefferson and Mr Madison for that Mission. It was not mentioned by any member of Congress but by Mr Wolcott the Secretary of the Treasury. Mr Wolcott might have received it from Mr the Member of Congress, but he did not mention this Circumstance to Mr Adams. The Impression made by it on the Mind of Mr Adams at this time was so strong, that a short time will not obliterate it from his memory. The Coincidence between the Reflections of Mr Hamilton upon the state of Parties and the State of the Nation, with the original Thoughts of Mr Adams which he had long before communicated to Mr Jefferson and Mr Wolcott and long before given up, struck him at once. Mr Wolcott also knew that Mr Adams had consulted with him on the same Idea long before. After a pause of some time Mr Adams turned to Mr Wolcott, with a smile and asked him, What can Mr Hamilton mean? On the fourth of March last, such an Idea would have? deserved Consideration and had it, for then We had not been so outraged: but after all the insolent Treatment and the hostile disposition, which We are now officially informed the Directory has shewn towards Us, can Mr Hamilton think it no humiliation to find a Gentleman, for whom the french have so decidedly manifested a Partiality? Mr Wolcott laughed out, and said that Mr Hamilton he believed was weary of his private Life at New York and wished himself to be united with Mr Jefferson or Mr Madison and some other in a mission to France. He said farther that Mr Hamilton was very apprehensive of the Consequences of the Violence of Parties in this Country. But said Mr Wolcott “I think it will not do. I consider how these Things will operate on the public mind. How they will be considered by People in their customary Meetings, of all sorts. How they will be viewed by the Grand Juries and Petit Juries, by the Lawyers and Judges at the County Courts when they converse together upon public measures. I think they will say, here is a strange Coalition. Mr Hamilton and Mr Madison, have been opposing each others systems so many years, and now they are very well United in enjoying their honors and Emoluments together. It seems it has only been a Contest for the Loaves and Fishes.”
Mr Adams, at this time would very willingly have appointed Mr Hamilton and Mr Madison, with one other, if he had thought it probable Mr Madison would Accept, and that the Senate would consent, and if he had thought it compatible with the spirit which America ought to display, at that time. But he thought a Spirit of Resentment, mingled with grief if you will, ought only to be shewn to France, untill she should make the Amends Honorable, which he has since done. He thought that Men, as little obnoxious to any party, and as impartial between France and England as could be found, ought only to be selected.
Page 22. “The Expediency of the step, that is of another Mission to France was suggested to Mr Adams, through a federal Channell a considerable time before he determined to take it.” By whom? By Mr Hamilton? probably enough. How came Mr Hamilton by the Knowledge of it? His exuberant Vanity and insatiable Egotism, prompt him to be ever restless, and busy and meddling; with Things far above his Capacity and inflame him with an absolute rage to arrogate to himself, the Honor of suggesting every measure of Government. He is no more fit for a Prompter than Phaeton to drive the Chariot of the sun. If his Projects had been followed they would absolutely have burnt up the World. The Paragraph of the Pamphlet now under Consideration only shews the falshood of Mr Hamiltons information, the confusion of his head, or the frailty of his memory: As shall now be explained.
On the 3d or 4th of March 1797 Mr Fisher Ames of Massachusetts made a Visit to Mr Adams at his Lodgings, before he took Possession of the Presidents House. He did not inform Mr Adams that he came at the Instigation of Mr Hamilton. but he said he “waited on Mr Adams to propose to him, something which laboured much in his mind. Congress were about to rise. The recess would be long. The People, in the Recess of Congress, felt like Sheep, without a Shepherd. They had no Object to which they could look up. The Children of Israel must have a Pillar of fire to go before them by night, as well as a Cloud by day. All were anxious about the state of our affairs with France. General Pinckney, although no doubt a worthy Man, and of high Character in the southern states, was not know in the northern, and very little known in the middle states. The whole American People were too little acquainted with his Person and Character, to rest upon it with entire Confidence and Satisfaction: and he had too little Experience in the political affairs of the United States, to be able, probably, to form a perfect Estimate of the present Views and temper of the whole Continent. He thought it expedient therefore to send some Gentleman from the Northern states, who knew the present state of America, and in whom the northern and middle states could fully confide. And he named Mr George Cabbot of Massachusetts as the Candidate.” Mr Hamilton says “Mr Adams hesitated whether it could be done, after the Rejection of General Pinckney, without national debasement.” Here is the Anachronism and confusion of Ideas. The News of the Rejection of General Pinckney had not then Arrived in any part of America. And it was not in continuationtill several Weeks afterwards, that it did arrive. So that it is impossible that Mr Adams could then have hesitated for that reason. The Truth is he hesitated not a moment for the Idea had been familiar to him for several Weeks. He answered Mr Ames, in this manner. “He was much obliged to Mr Ames for his Visit and Advice: was very happy to find that the Measure of sending a new Minister or Ministers to join Mr Pinckney, had occurred to Mr Ames and had his approbation. That it was a thought which he had rolled resolved in his own mind for some time: that he should think of it very seriously, and if he should ultimately resolve upon it, after he should have considered the questions whether one or two should be sent, and also considered who were the Persons most likely to give satisfaction, every where Mr Ames might hear more of it, and possibly before the Senate should adjourn. That he thought very well of Mr Cabbot, but could determine nothing of present.” Mr Ames returned to Massachusetts and Mr Adams sett himself seriously to consider the whole subject. He ran over in his thoughts the situation of his Country in relation to England France, Spain Holland and the rest of Europe, as well as the state of Parties in America. He thought he saw in some of the most active Federalists, too exclusive a spirit, too much of the spirit of Party, and Monopoly, too much of a selfish and oligarchic disposition. He thought there were some able Men and virtuous Characters among the opposite Party. Mr Madison, in particular, appeared to him to be a Man of Talent, of irreproachable Morals, of agreable manners, of a decent deportment and handsome Address. He thought this an Opportunity peculiarly adapted to an employment of this Gentleman, in the Service of his Country, provided he would Accept an Appointment. To Satisfy himself on this point, he saw Mr Jefferson and proposed to him the plan of sending another Minister or two to France to join Mr Pinckney. Mr Jefferson very candidly and frankly approved of it, and said if he was in Mr Adams’s place he should certainly do the same thing. Mr Adams asked Mr Jefferson whether he thought Mr Madison would accept an appointment, if the Senate would agree to it. He answered that he did not know. That the Mission to France had been twice offered to him by Mr Washington, and once had been kept open many Weeks for him to consider of it. But that he did not then consent. Whether he would now he could not say. It seems remarkable that Mr Adams should then have had the same thoughts of Mr Madison and Mr Jefferson, which Mr Hamilton had sometime afterwards, on page 49 of his pamphlet Mr Hamilton says “he proposed to Mr Adams by a Member of Congress to appoint Commissioners of whom Mr Jefferson or Mr Madison should be one.” It was not however a member of Congress but Mr Wolcott by whom the Proposition of Mr Hamilton was communicated to Mr Adams. Mr Adams further asked Mr Jefferson whether he thought that he himself could Accept an Appointment. Whether he thought the President, could, consistently with the spirit of the Constitution, appoint the Vice President? and whether he thought the Vice President could consistently Accept? Mr Jefferson answered that without entering into these constitutional questions, he could not think of crossing the seas again, or Words to that Effect. Soon after this and before the Senate Adjourned, Mr Adams communicated his plan, to another a confidential friend, Oliver Wolcott Esqr Secretary of the Treasury, and asked him whether he could furnish mony for the Expence & mentioned Mr Gerry & Mr Madison, asked his opinion of it Whether approved the Plan in general or not of sending some fresh Person or Persons. This Gentleman appeared to think well of the design of sending some fresh Person or Persons: but objected to Mr Madison and offered his reasons at some length against him; drawn from the sensations it would excite in the federal Party; the Alarm it would give the friends of the Constitution and late Administration; The opportunity it would give the French of opening Correspondencies and Communications of Intelligence in the Country; The Tryumph it would give the Jacobins; The discords it might produce among our diplomatic Characters in Europe. The danger of inflaming the hostile spirit among many in America against England, and involving Us in a War with that power &c &c of these difficulties Mr Adams was well aware and very sensible. He had opportunities of sounding the sentiments of others and found them so generally against the measure, that he laid aside his first thought of nominating Mr Madison on the fourth or fifth of March before the Senate should rise and take further time to consider of the subject, wait for further Intelligence and make other Inquiries. Another difficulty occurred to Mr Adams. During the greatest part, if not the whole of the Eight Years Administration of Mr Washington, the Senate had been very equally divided and the President had frequently, nominated to office Antifederalists, and Democrats and even Jacobins of the deepest Colours and Senate had consented: but when Mr Adams came in the Assemblies had changed the Complexion of that Body and a considerable Majority of decided Federalists had been returned. It was a very serious question whether the Senate would Advise and Consent to the Appointment of Mr Madison. Mr Adams thought that Mr Madison and his Friends would not thank him, for exposing Mr Madisons name to a discussion first and possibly a negative next. Another Consideration of more importance was that such a Negative would shew to the Public such a difference of sentiment between the President and Senate as would greatly weaken the Government, embarrass the Administration and be productive of very hurtful Effect, through the whole four years.
The Senate arose on the fourth of March. Some Weeks after this, the News Arrived of the Refusal to receive General Pinckney, and of the public splendid Audience of Leave, given to Mr Monroe and high Compliments to him the recalled Minister, which made the Insults offered to Mr Pinckney so much the more signal, and a public Insult to the Government of the United States; in Mr President Barras’s speech. The News contained further, the Declaration of Ch. De la Croix in his Letter to Mr Monroe of the 21. Frimaire 5th year, in these Words “The Directory has charged me to notify you ‘that it will not acknowledge nor receive another Minister Plenipotentiary from the United States, untill after the redress of the grievances demanded of the American Government, and which the French Republic has a right to expect from it.’” This declaration was repeated by Mr De la Croix to Major Rutledge, Mr Pinckneys Secretary on the 23 Frimaire, (13 Decr.) in these Words “That the Executive Directory knew of no Minister Plenipotentiary from the United States of America, since the Presentation of Mr Monroes Letters of recall, and that the Executive Directory had charged him to notify to Mr Monroe that it will not acknowledge nor receive another Minister Plenipotentiary from the United States, untill after the redress of the Grievances demanded of the American Government and which the french Republic has a right to expect from it.” Which Notification the Directory relied upon Mr Monroes imparting to his own Government, as well as communicating to General Pinckney.
After the Receipt of this Intelligence, there was no longer room to think of Mr Madison or Mr Jefferson or any other Person who was known to be a favourite in France. No more Complaisance, till France should changein Continuation her tone! Untill A different Language should be held, Nothing but a determined Vindication of her our honor could be submitted to. At this time indeed Mr Adams at first entertained serious doubt, whether, after so solemn and reputed a declaration of the Directory that they would never receive a Minister from Us, till after a redress of their pretended Grievances, We could send another Embassy without national Abasement. After mature reflection, however, it was concluded, that nothing could be lost, by another experiment. If our Ministers should be again insulted, the Justice of our Cause would be more apparent to all Men in Europe as well as America. We should gain time to augment our Navy to provide our Arsenals to fortify our Ports and prepare on all points for the worst. It was thought however most prudent to call a special session of Congress that they might judge for themselves of the Part which they ought to Act and the measures they ought to take to vindicate the national honor and make preparations for the worst. Congress assembled on the 15 of May 1797. The President in his Speech declared that “believing that neither the honor nor the interest of the United States absolutely forbid the repetition of Advances, for securing Peace and friendship with France, he should institute a fresh Attempt at negotiation.” Both Houses approved of the Idea. And Mr Pinckney Mr Marshall and Mr Gerry were appointed in a new Commission.
This must have been the time when Mr Hamilton proposed a new Commission in which Mr Jefferson or Mr Madison was to be one and if the Conjecture of his friend Wolcott was well founded, himself another. Now I will ask any Man who has any feelings for his Country distinct from his own private Ambition, which was the most humiliating, to send a Favourite to France, after a declaration still in full force, that they would not receive him, or, as was afterwards done, to send impartial Men after that declaration had been expressly revoked by the same Directory and a positive assurance given, that Whatever Minister should be sent they should be received?
Although the thought of employing any Gentleman on the mission, who could be Suspected of being a favourite in France, or of entertaining the least partiality in her favour, was laid aside, yet prudence required that all contrary Characters should be avoided and the most impartial Men selected. Mr Pinckney Mr Marshall and Mr Dana appeared to Mr Adams to be as little liable to Objection as any. Mr Dana refused, as Mr Adams, who knew his ill health and aversion to the sea expected he would. One of Mr Hamiltons “Objections to the details” it is presumed was the Appointment of Mr Dana, in preference to Mr Cabot. There lay the first sin. Mr Adams knew that the moment Mr Cabot should be nominated, an hundred Letters would go from the various parts of America to France, asserting that Appointment to be full proof of Mr Adams’s Insincerity. That he had appointed a known Enemy of France, with a simple Intention of defeating the Negotiation. Upon Mr Danas refusal, another “Objection to the details” took place. Another deadly sin was committed. Mr Adams after full and mature deliberation, nominated Mr Gerry, against the opinion of Mr Hamilton no doubt, certainly against the opinion of all his friends among the heads of Departments. This nomination of Mr Gerry has had an Effect upon the Mind of Mr Cabbot himself, and his friends, the fruits of which the World has seen without knowing the Cause. Some People will understand me him when I he say that Mr Gerry and Mr Cabbot have been spoken of contemplated by their friends for fifteen years, as proper Candidates to be Governor of Massachusetts. If such a Rivalry was an Objection against one, it was against both. But the President of the United States cannot take into Consideration all such Competitions. Both would make good Governors. But thus much shall be said Mr Gerrys Services to this Country have be much longer more painful more dangerous and infinitely more meritorious than those of Mr Cabot, and his Abilities and Information are equal. But a circumstance of more Importance, which indeed decided the question between them, was that Mr Gerry was more neutral between domestic Parties and more impartial, or at least generally reputed to be so between France and England. Mr Adams’s Original design was to appoint Mr Gerry with Mr Madison. He thought of Mr Dana and would not have thought of any other, for his Talents, Information and Experience in that line, taken all together were superior to those of any Man in the Massachusetts: but he knew at least fully believed Mr Dana would not Accept. Mr Adams however was persuded by the Heads of Departments to try the Experiment of a Nomination. There was an Aversion to Mr Gerry that Mr Adams thought unjust. This Appointment of Mr Gerry was the Beginning of that Rancour against the President in three of the heads of departments, which went on increasing till it produced Effects already too well known.ai.e of another Mission to France
Page 22 The expediency of the step i.e of another Mission to France was suggested to Mr Adams, through a federal Channel, a considerable time before he determined to take it. By whom? By Mr Hamilton? Probably enough. How came Mr Hamilton by the knowledge of it? This horrid misrepresentation before the Public, necessitates a true relation of the Facts.
Mr Fisher Ams made a Visit to Mr Adams at his Lodgings in fourth street, before Mr Adams took Possn. of the Presidents House. He did not inform Mr Adams that he came at the Instigation of Mr Hamilton. But he said he “waited on Mr. Adams to propose something that laboured very much in his mind. Congress were about to rise: the Recess would be long. The People in the Recess of Congress, felt like sheep without a shepherd. They had no Point to which to look up. The Children of Israel must have a Pillar of fire to go before them by day night as well as a Cloud by day. All were anxious about the state of our Affairs with France. General Pinckney, although no doubt a worthy Man, and of his high Character in the southern states was not know in the northern, and very little known in the middle states. The whole American People were too little acquainted with his Person & Character, to rest upon it with entire confidence: and he had too little Experience in the political Affairs of the United States, to be able probably to form a perfect estimate of the present Views and temper of the whole Continent. He thought it expedient therefore to send some Gentleman from the Northern States, who knew the present state of America and in whom the northern and middle states could fully confide. And he named Mr George Cabott of Massachusetts as the Candidate.”
It is absolutely untrue “that Mr Adams hesitated, whether it could be done.” No Such Thing. Mr Adams answered Mr Ames in this manner. He said “he was much obliged to Mr Ames for his Visit and Advice. He was very happy to find that the Measure of sending a new minister or Ministers to join Mr Pinckney, had occurred to him and had his Approbation. That it was a measure that Mr Adams had for several weeks rolled in his own mind, that he should think of it very seriously and if it could be done with propriety, after he should have considered the questions whether one or more should be sent and also considered who were the Persons most likely to give satisfaction, every where Mr Ames might hear more of it, that he thought very well of Mr Cabbot, but could determine nothing at present.” Mr Adams Ames returned to Massachusetts and Mr Adams sett himself seriously to consider the whole subject. He ran over in his Thoughts the state of Parties in America the situation of his Country in relation both to England France, Spain Holland and the rest of Europe. He thought he saw in some of the most active Federalists too exclusive a spirit—indeed too much of the spirit of Party—nothing shall be disguised he thought some of them too Selfish, of too Oligarchic a disposition, in plain terms possessed of a Spirit of Monopoly. He thought there were some able Men and virtuous Characters among the opposite Party. Mr Madison in particular appeared to him to be a Man of Talents, of irreproachable morals of agreable manners and of decent Deportment and handsome Address. He thought this an opportunity peculiarly adapted to an Employment of this Gentleman in the service of his Country, provided he would Accept an Appointment. To satisfy himself on this head he saw Mr Jefferson and proposed his plan to Mr Jefferson, who very candidly and frankly approved of it, and said that if he was in Mr Adams place he should do the same thing. Mr Adams asked Mr Jefferson whether he thought Mr Maddison would accept. He answered that he did not know. That the Mission to France had been twice offered to him by Mr Washington, and once had been kept open many Weeks for him to consider of it. But that he did not then consent. Whether he would now he could not say. It seems to be a Destiny, that Mr Adams should then have had the same thoughts, which Mr Hamilton had sometime afterwards, as will be explained in another place. In page 49 Mr Hamilton says he proposed to Mr Adams by a Member of Congress to appoint Commissioners of whom Mr Jefferson or Mr Madison should be one. Mr Adams asked Mr Jefferson whether he thought that he himself could Accept an Appointment himself. Whether he thought the President consistently with the Spirit of the Constitution could appoint the Vice President and whether he thought the Vice President could Consistently Accept. Mr Jefferson Answered that without entering into these constitutional questions, he could not think of crossing the seas again, or Words to that Effect. Soon after this and before the Senate adjourned, Mr Adams communicated his plan, and to another a confidential friend, Oliver Wolcott Esqr Secretary of the Treasury and asked his opinion of it. This Gentleman appeared to think well of the design of sending some fresh Person or Persons: but objected to Mr Madison, and offered his reasons at great length against him: drawn from the sensations it would excite in the federal Party: the Alarm it would give the friends of the Constitution and late Administration: the Opportunity it would give the french of opening Communications of Intelligence in the Country. The Tryumph it would give the Jacobins. The discords it might produce among our diplomatic Characters in all Europe. The danger of inflaming the hostile spirit among many in America against England, and involving Us in a War with that power, &c &c Mr Adams had opportunities of sounding the sentiments of others, and found them so generally against the Measure that he determined to lay aside his first thought of nominating Mr Madison on the 4th or 5th of March before the Senate rose should rise, and take further time to consider and inquire. The Senate arose—After this the News Arrived of the Refusal to receive Mr Pinckney, the Declaration that the French Government never would again receive a Minister Plenipotentiary from the United States, untill after a full redress of all their grievances which had been enumerated, and the public Audience of Leave given to Mr Monroe, and the high Compliments to him a recalled Minister which made the Insults offered to Mr Pinckney so much a more signal and a public Insult to the Government of the United States. After this there was no longer room to think of Mr Adams, or Maddison or any other Person who could be suspected by any to be a favourite in France. No more Complaisance till France should change her tone. Nothing but a determined Vindication of our honor. The special session of Congress was called—And Mr Pinckney Marshall and Gerry were appointed in a new Commission.a
Here again it is necessary to add another difficulty. During whole of the Eight Years Administration of Mr Washington the Senate had been very equally divided: but when Mr Adams came in the assemblies had changed the Complexion of that Body and a large Majority of decided Federalists had been returned. It was a very serious question whether the Senate would Advise and Consent to Mr Madison. Mr Adams thought that Mr Madison and his Friends would not thank him for exposing Mr Madisons name to a discussion first and possibly a negative next. Another thing of more importance was that such a Negative would shew to the public such a difference of sentiment between the President and Senate as would greatly weaken the government, embarrass the Administration, and be productive of very hurtful Effects, through the whole four years.
Although the thought of employing any Gentleman on the Mission, who could be suspected of being a favourite in France or of entertaining the lest partiality in its favour, yet was laid aside, yet Prudence required that all contrary Characters should be avoided and the most impartial Men selected that could be found. Mr Pinckney Mr Marshall & Mr Dana appeared to Mr Adams to be as little liable to Objection as any. Mr Dana refused. One of Mr Hamiltons “Objections to the details,” it is presumed was the Appointment of Mr Dana in preference to Mr Cabot. There lay the sin. Mr Adams knew that the moment Mr Cabot should be nominated an hundred Letters would go from the various parts of America to France asserting that Appointment to be full proof of Mr Adams’s Insincerity; that he had appointed a known Enemy to France, with a single Intention of defeating the negotiation. Upon Mr Danas refusal another “Objection to the details” took place. Another deadly sin. Mr Adams after full and mature deliberation nominated Mr Gerry, against the opinion of Mr Hamilton no doubt certainly against the opinion of all the heads of Departments, at that time only four and all four fast friends of Mr Hamilton at that time. This nomination of Mr Gerry has had an Effect upon the Mind of Mr Cabot himself and all his friends, the Eff fruits of which the World has seen without knowing the Cause. I shall say no more at present. Some People will understand me when I say that Mr Gerry and Mr Cabot have been thought of and spoken of by their friends as proper to be Governor of Massachusetts for a space of time not much less than twelve or fifteen years. If such a Rivalry was an objection against one it was against both: but The President of the United States cannot take into Consideration all such Competitions.
Page 23. Much is to be deplored that W If some were for immediate and unqualified War: others for a more mitigated Course, the latter Course prevailed.
The Truth is that at a general private Meeting of the Federalists in Congress, the question was considered: but a Majority were against a declaration of War. This question was debated with heat and here began, sometime before the Nomination of Mr Murray and France the serious schism. The Party the Minority who urged a Decn. of War were outragious, when they found the President apparently fell in with the Judgment of the Majority. “Much to be deplored that We have been precipitated from the proud Eminence.” It is utterly denied that We have descended one step or degree. This Country never stood on so proud an eminence as at this hour. And the national Character throughout Europe has been raised to a more exalted height, by the discovery that the Government has not been actuated by blind Passions nor by British Influence but by a magnanimous assertion of the its honor & Dignity on one hand, and a prudent regard to their Peace and the Peace of the World on the other. Peter Cobbet and Fenno are not sources from whence to devise Information of the sense of Europe: nor the scribblers of the Anti Jacobin Magazine.
“It has impaired the Confidence of the Friends of Government in the Executive Chief.” It has not only impaired but totally destroyed the Confidence of Mr Hamilton and about two hundred of his flatterers in all the sixteen states, if they ever had any Confidence in the Executive Chief: but it has strengthened the Confidence of tens of thousands of at least as good friends of their Country. It has not distracted public Opinion. It has given Occasion to Mr Hamilton and his flatterers to disgorge torrents of bile, to the disgust of every delicate Mind, but all this has ultimately deceived nobody. It has not unnerved public Councils. These whether Legislative or Executive are now better United and the Executive departments at least more Ably conducted than they ever have been since the Government began. Nor has it sunk the tone of the public mind. The public Resolution to main its honor and its right was never higher more decided uniform and consistent than at present. Instead of sowing the seeds of discord at home, it has laid the foundation of greater Harmony and Unanimity than ever prevailed before. And it has raised the Reputation of the Government abroad to an higher Pitch in all Europe than it ever attained before. It has thrown a shade even upon the Policy of Britain and thetwo Imperial Court. All Europe is convinced of the Wisdom of America in treating and the folly Error of the Coalesced Powers in not treating at the same time. These Reveries of Mr Hamilton are the throws of a Melancholly Mind, of very contrated Information, brooding over its own disappointed Ambition and longing for revenge without knowing how to obtain it. Of the same kind is the pityful Insinuation that “the injudicious Things which have been Acted were not the Effects of any regular Plan, but the fortuitous emanations of momentary Impulses.” No injudicious public measures have been Acted. The whole Course of the Conduct of Mr Adams through his Administration, has been a steady pursuit of a Uniform Regular Plan and that has been to maintain the Honor of the United States at all Events but if that honor could be secured consistently with peace and Neutrality, by all means to preserve them. Nothing has been done from the fortuitous Emanations of momentary impulses. The Wisdom of his Conduct and the Policy of America has been is applauded in all Europe, as displaying resources and a martial spirit both by sea and Land equal to every Emergency at the same time that this spirit has been seen to be under the Controul of Prudence and Judgment, not a blind undistinguishing rage. His Policy in treating is as much Applauded as the Error of the Coalition in Not treating at the same time is lamented.a
Page 24. “The session which ensued the promulgation of the Dispatches of our Commissioners, was about to commence—This was the session of 1798. Mr Adams arrived at Philadelphia. The Tone of his Mind seemed to have been raised.”
It was suggested to him, to insert in his speech that it should be “left to France in future to make the first overture. That if desirous of reconciliation, she should evince the disposition by sending a Minister to this Government. The suggestion was recd in a manner both indignant and intemperate.” And how came Mr Hamilton by this information? Did any of his confidential secretaries communicate this. Are the secret Consultations of the President with his Bosom Counsellors to be betrayed to Mr Hamilton first and by him to the public next. If this is so, it is unqualified Treachery and Perfidy in both. From whatever source derived it is a scandalous misrepresentation. The Truth must be told. There were some in America, tho but a few, among Mr Hamiltons friends in Boston especially, who were desirous the President in his speech should recommend to Congress an immediate declaration of War. This question was considered by the President and heads of departments in secret. Some things were said, but no clear opinions that is remembered expressed by any one. The President after sometime made an Observation or two unnecessary to be repeated which discovered the tendency of his opinion, and all the heads of departments acquiesced in the Conclusion to leave the subject wholly out of the Address. A proposition was then made, the Words of which are not remembered, but the substance was a Committment of the President to a Declaration that he would send no more Ministers to France. The President was decidedly against this: and declared he would not commit himself. The Proposition was not received in any manner, either indignant or intemperate. The manner in which it was urged, repeated and insisted in was so indecent that at last Mr Adams expressed his ultimate determination in strong terms.
Mr Adams observed that when the Idea of the French sending a Minister here was first proposed to him made public as it had been by Dr Logan Mr Barlow and many others, his first feelings were against receiving him. He thought as the Insult had been offered in Paris the Reparation ought to be in Paris. That Europe which had witnessed the Affront should also witness the Apology. He further mentioned the Inconveniences which would arise from conducting the negotiation at Phyladelphia. Nothing could be kept secret, the French would let out what they pleased. Our Jacobins would be clamorous & insolent, taking the Part of the French Minister against their own Government as they had done in Mr Washingtons time. Considering all these Things Mr Adams said his first thought was that if a French Minister arrived he should be rejected as Mr Pinckney had been: But upon further Reflection he did not see how it could be reconciled to Principle for the Right of Embassy ought to be respected even in time of War. His ultimate determination therefore was the leave both Doors wide open for negotiation. Accordingly he inserted in his speech these Words “It is peace that We have uniformly and persevereingly cultivated, and Harmony between Us and France may be restored at her option. But to send another Minister, without more determinate Assurances that he would be received, would be an Act of humiliation to which the United States ought not to submit. It must therefore be left to France with France (if she is indeed desirous of Accommodation) to take the Requisite steps. The United States will steadily observe the Maxims by which they have hitherto been governed. They will respect the sacred right of Embassy.” This is the Paragraph which was ultimately inserted, and it Mr Adams’s resolution in support of it, has had the most happy and important Effects. And every Man in the Cabinet who opposed it ought now instead of boasting of his Error to be ashamed of it. Instead of begin the groundwork of Any false steps, as this impudent Egotist asserts it has been the ground Work of all the happy Events that have followed and terminated in what Mr Adams desired, Peace. To be sure it has disappointed Mr Hamilton Mr Cabbot and Mr Fenno.
If “some salve for the Pride of France” was necessary, she had it, by an intimation and that by implication only however, that upon more determinate assurances, another Minister might be sent, and by a more direct and explicit declaration, that America would “respect the sacred right of Ambassadors” and that Harmony might be restored at the option of France. The confused reveries and the Smart dialecticks of pages 26 and 27 as frivolous as they are pert and dogmatical, are scarcely worth remark. It may not be useless however to make a few notes. Surely the strongest proof to the American People of the moderate and pacific temper of their Government which could be given was a declaration, that it would either send or receive a Minister at the option of france. This was done. What point of honor was waived. A solemn formal Revocation of the Declaration that the Directory would never send a receive a Minister, was the greatest reparation of the Point of honor that could be given. The contrary possible declaration that they would receive a Minister which was first made to Mr Gerry who was certainly a proper Character to receive and carry it to his Government, afterwards transmitted, not only through many private Channells, but thro the only Channell that remained a Communication from one diplomatic Character to another at another Court was the most formal Apology that the Nature of Things would admit of.—No Point of honor was ever waived. Had the American People composed Nation of twenty five or thirty Millions of Inhabitants and France contained no more than five millions, there would have been some colour for insisting on her sending a Minister here. But in Us it would have been a foolish Vanity. It was humiliation enough to the French Government to declare, in contradiction to their former declarations that they would receive a Minister, and that they would waive all Pretensions to Deuceurs, Loans and Apologies for speeches. Would Mr Hamilton as a Man of Honour and a Gentleman and an Officer, if his superiour officer or equal or inferiour had offended him by rash Words or insulting Behaviour, and becoming convinced of it and penitent for it, had said to him Sir I have injured and justly offended you; I ask your Pardon; I retract all I have said in my Passion and have contradicted and will contradicted it in public and private. Would Mr Hamilton answer him, No I will not accept your Apology: you shall fall on your Knees before me in public and beg my Pardon there or you shall meet me in the field of honor! It is denied, however that it would have been so great an humiliation to the Directory to send a Minister here as to receive one at Paris. That Theatre is more conspicuous than Philadelphia and they might have sent a Minister here without any Retractation of any Thing. Nor could another Mission be regarded by other Countries as evidence of a disposition on our part to purchase the Friendship of France, at the expence of honor. The Reparation of the Point of honor was published to all the World. We had armed and fought, and still continued to arm and fight. Mr Hamilton has very little Judgment in the state of his own Country, if he thinks that our Government could regulate, a negotiation here according to its own Views of Exigencïes, better than in Paris. I ask any Man to consider, if a French Minister had Arrived here last March and remained here to instruct all his Agents and Emissaries in interfering in the Elections, by propagating such Reports as they
in continuation b.
Page 24. 26. 27
pleased concerning the Negotiation whether the Government would not have been more embarrassed than it has been. The Negotiation at Paris has given no disturbance in America. All has been Peace and Stillness on that head, excepting a wicked clamour against any Negotiation at all which has been raised and kept up by Mr Hamilton and his flatterers.—No Power of judging for Us has been or ever was intended to be given to our Commissioners. They had and from the beginning it was intended they should have positive Instructions upon all material Points, from which they were not at Liberty to depart. The alteration in public opinion was not so great as Mr Hamilton imagines. There was no alteration in favour of his system. Two or three hundred Persons in all the sixteen states might have taken in the draught of his opinions: but the great Body of Federalists as well as the whole of the other Party were still desirous of avoiding a War with France if it could be done by Negotiation, with Washington at their head and others of the best Men And best Federalists in the United States. Mr Hamilton acknowledges that the Directory had brooked the Ignominy of a publication of the Dispatches and that she invited the renewal of Negotiations, and from thence concluded that she would have sent a Minister here. Mr Adams was always inclined to believe, and he had more reason to believe it than Mr Hamilton, that the Directory would send a Minister here. But this was not certain. And it would have been deeper cunning in them to have delayed it. For if their Emissaries had published as they would have done, the overtures to Mr Murray the Letters to Individuals in Addition to the Declarations made to Mr Gerry of their Dispositions to Peace, Retractations of offences and readiness to receïve a Minister, they would have made the Government more unpopular than Gen Mr Hamilton has been able to do, with all his Coadjutors. Especially as the Army was on foot at Expence without an Enemy, direct Taxes were beginning to be carried into Effect and Money was borrowed at an high Interest. Mr Hamilton mistakes the American People very much, if he supposes that the shadowy Phantom of Ettiquette, the metaphisical distinction between sending a Minister to France and receiving one here would have satisfied them.
Mr Hamilton in Page 28 talks of overtures circuitous and informal, through the French Chargé des Affairs and Mr Murray. But he forgets the assurances, both direct and formal to Mr Gerry made in the Name of the Directory by their Minister of foreign Relations. Whether he had ever read, or whether he had forgotten or whether he purposely omitted, the Information in Mr Gerrys Letter to the Secretary of State dated Nantaskett road October 1. 1798 I know not. Mr Adams had read it and believed it, well knowing Mr Gerrys Veracity as well as his Understanding, believed it. The Declarations of Dr Logan, the Letters of Mr Barlow, and of Mr Nathl. Cutting and of Mr Codman and many others need not be mentioned. Although they were well known, they would not have had weight with Mr Adams. But of Mr Gerrys official dispatches he was bound to take notice. When Assurances direct formal and direct, as direct as could be given in the then Circumstances were given through Mr Murray, Mr Adams could not but take notice of them: but he observed that they were accompanied with Intimations of the Characters proper to be employed, which Mr Adams thought exceptionable, and that they might be made a pretext for again rejecting a Minister. To Avoid the possibility of this he provided effectually and cautiously against it in his Message to the Senate which has never been published. If this Message had been made public when it was sent it would have obviated many a silly and many a malicious Criticism. It was in these Words.
February 18. 1799
Gentlemen of the Senate,
I transmit to you a Document, which seems to be intended to be a Compliance, with a condition, mentioned at the conclusion of my Message to Congress of the twenty first of June last.
Always disposed and ready to embrace every plausible Appearance of probability of preserving or restoring Tranquility,
I nominate William Vans Murray, our Minister Resident at the Hague, to be Minister Plenipotentiary of the United States to the French Republick.
If the Senate shall advise and consent to his Appointment, effectual Care shall be taken in his Instructions that he shall not go to France, without direct and unequivocal Assurances from the French Government Signified by their Minister of foreign-Relations that he shall be received in Character: shall enjoy the Priviledges attached to that his Character by the Law of Nations, and that a Minister of equal Rank, Title and Powers shall be appointed to treat with him, to discuss and conclude all Controversies between the two Republicks by a new Treaty.
John Adams
In this manner effectual Provision was made against any and every possible insidious use, of the “Intimations of Character proper to be employed, and who would be likely to succeed.” Mr Murray was not to take step towards Paris from the Hague, untill after he should have received a Repetion of Assurances from the Directory, officially communicated that he in Person should be received. In a subsequent Message the same Precaution is preserved and carried much farther. It is in these Words.
February 25. 1799
Gentlemen of the Senate
The Proposition of a fresh negotiation with France, in consequence of Advances made by the French Government, has excited so general an Attention and so much Conversation, as to have given occasion to many manifestations of the Public opinion, from which it appears to me that a new modification of the Embassy, will give more general satisfaction to the Legislature and to the Nation, and perhaps better Answer the purpose We have in View. It is upon this Supposition And with this expectation that I now nominate
Oliver Elsworth Esqr Chief Justice of the United States
Patrick Henry Esqr late Governor of Virginia, and
William Vans Murray Esqr, our Minister Resident at the Hague, to be Envoys Extraordinary and Ministers Plenipotentiary to the French Republic, with full Powers to discuss and settle, but a Treaty, all Controversies between the United States and France.
It is not intended that the two former of these Gentlemen, shall embark for Europe, untill they shall have received from the Executive Directory, Assurances
in continuation c.
Page 24. 26. 27
signified by their Secretary of foreign Relations, that they shall be received in Character, that they shall enjoy all the Prerogatives attached to that Character by the Law of Nations and that a Minister or Ministers of equal Powers shall be appointed and commissioned to treat with them.
John Adams
Is it possible that any Business should ever be conducted with more caution and Circumspection, to prevent the Possibility of a repetition of Insult or Rejection of our Ministers. If after giving such official, direct and formal assurances, they had forfeited their Words and their Honor, All Europe would have pronounced them as unprincipled abandoned and shameless, I will not say As the most profligate Attorneys And Wapping Solicitors in Europe, but as Jockies, Pedlars or Highwaymen. The Discovery of it would have been worth millions to the World. It would have destroyed all Confidence in them through the World and would have contributed infinitely to Unite all Americans in a War of any extent or duration. That the whole subject may appear here together, I will insert a Copy of the Document inclosed and laid before the Senate with the first Message.
Liberty (French seal of the Department of Exterior Relations) Equality
Translation Exterior Relations 3d Division N.B. The good order of the Correspondence requires that the answer should relate the Number of the division above indicated.
Paris The 7th Vendemiaire of the 7th Year of the French Republick, one and indivisible
The Minister of Exterior Relations to Citizen Pichon, Secretary of Legation of the French Republic near the Batavian Republic
I have received successively, Citizen, your Letters of the 22d and 22d Fructidor. They afford me, more and more reason to be pleased with the measure you have adopted, to detail to me, your conversations with Mr Murray. These conversations, at first merely friendly, have acquired consistency, by the sanction I have given to them, by my Letter of the Eleventh Fructidor. I do not regret that you have trusted to Mr Murrays honor a Copy of my Letter. It was intended for you only, and contains nothing but what is conformable to the Intentions of Government. I am thoroughly convinced, that should explanations take place, with confidence, between the two Cabinets, irritation would cease, a crowd of misunderstandings would disappear, and the Ties of friendship, would be, the more strongly united, as each Party would discover the hand, which sought to disunite them.
But I will not conceal from you, that your Letters of the 2d and 3d Vendemiaire just received, surprize me much. What Mr Murray is still dubious of, has been very explicitly declared, even before the Presidents Message to Congress of the 3d Messidor (21 June W.V.M.) last, was known in France. I had written it to Mr Gerry, namely on the 24th. Messidor and 4. Thermidor; I did repeat it to him before he sat out. A whole paragraph of my Letter to you of the 11. Fructidor, of which Mr Murray has a Copy, is devoted to develope still more the fixed determination of the French Government Republic. According to these bases you were right to assert, that whatever Plenipotentiary the Government of the United States might send to France to put an end to the existing differences, between the two countries, would be undoubtedly received, with the respect due to the Representative of a free, independent and powerful nation.
I cannot persuade myself, Citizen, that the American Government need any further declarations from Us, to induce them, in order to renew the negotiations, to adopt such measures, as would be suggested to them by their desire to bring the differences to a peaceable End. If misunderstandings on both sides, have prevented former explanations from reaching that end, it is presumeable, that these misunderstandings being done away, nothing henceforth will bring obstacles to the reciprocal dispositions. The Presidents instructions to his Envoys at Paris, which I have only known by the copy given you by Mr Murray, and received by me the 21st Messidor (9 July) announce, if they contain the whole of the American Governments intentions, dispositions which could only have added to those, which the Directory has always entertained; and notwithstanding the posterior Acts of that Government, notwithstanding the irritating and almost hostile measures they have adopted, the Directory has manifested its perseverance in the sentiments which are deposited both in my correspondence with Mr Gerry and in my Letter to you of the 11. Fructidor, and which I have herein before repeated in the most explicit manner. Carry therefore Citizen to Mr Murray those positive expressions, in order to convince him of our sincerity, and prevail upon him to transmit them to his Government.
I presume Citizen, that this Letter will find you at the Hague; if not, I ask it may be sent back to you at Paris.
Salute and Fraternity,
signed Ch. Mau. Talleyrand
in continuation, d.
Page 24. 26. 27
The Institution of a Mission to France, was founded on such solid Ground of official Information through Mr Gerry and Mr Murray, and was made with such foresight and deliberate Precaution, that the President need not avail himself of the misterious Influence of any great name to support it. But as it may be a Satisfaction to many to be informed of the sentiments of Gen. Washington, upon this subject it is thought proper to insert here an Authentic Testimony of it, in a Copy of an original Letter from that illustrious Citizen to the President, in these Words.
Mount Vernon 1st Feby. 1799
Dear Sir
The Letter herewith enclosed from Mr Joel Barlow (though of old date) came to my hands only yesterday.
I have conceived it to be my duty to transmit it, to you, without delay;—and without a comment; except that it much have been written with a very good or a very bad design;—which of the two, you can judge better than I. For, from the known Abilities of that Gentleman, such a Letter could not be the result of Ignorance in him—nor, from the implications, which are to be found in it, has it been written, without the privity of the French Directory.
It is incumbent on me to add, that I have not been in the habit of corresponding with Mr Barlow.—The Letter now forwarded, is the first I ever received from him; and to him I have never written one. If, then, you should be of opinion that his is calculated to bring on negotiation upon open, fair and honourable ground, and merits a reply, and will instruct me as to the tenor of it, I shall with pleasure and Alacrity, obey your Orders;—more especially if there is reason to believe, that it would become a mean, however small of restoring peace and tranquility to the United States upon just honourable and dignified terms:—which I am persuaded is the ardent desire of all the friends of this rising Empire.
With great consideration and respect, I have the honor to be Dear Sir your most obedient and very humble servant,
Geo: Washington
The Letter from Mr Barlow inclosed in General Washingtons is in these Words.
Paris 2 Octr. 1798
Sir
On hearing of your late nomination as Commander in chief of the American Armies I rejoice at it, not because I believe the War which that nomination contemplates is yet inevitable and that it will furnish an occasion for a farther display of your military Talents but because it may enable you to exert your influence to a greater effect in preventing the War. By becoming more the Centre of information than you could be in your retirement, you will be better able to judge of the dispositions of both Countries, and to offer such counsels to your own Government as may tend to remove the Obstacles that still oppose themselves to a reconciliation.
Were you now President of the United States I should not address you this letter; because, not knowing my inclination for the tranquility of a retired life, you might think that I was seeking a place, or had some farther object in view than the simple one of promoting peace, between the two republics. But I hope under present Circumstances that your will believe my motive to be pure and unmixed, and that the Object of my Letter is to call your Attention to the true state of facts.
Perhaps few men, who cannot pretend to have been in the secrets of either Government, are in a better situation than myself to judge of the motives of both; to assign the true causes and trace out the progress of their unhappy misunderstanding; or to appreciate their present dispositions, pretentions & wishes. I am certain there is none who labors more sincerely for the restoration of harmony upon terms honorable to the United States, and Advantageous to the cause of liberty.
I will not in this place go over the history of past transactions. It would be of little use. The object is to seize the malady in its present state, and try to arrest its progress. The dispute at this moment may be characterised simply and litterally a misunderstanding. I cannot persuade myself to give it a harsher name, as it applies to either Government. It is clear that neither of them, has an interest in going to War with the other; and I am equally convinced that neither of them has the inclination; that is, I believe the ballance of inclination as well as of Interest on both sides, is in favour of peace. But each Government, though sensible of this Truth with respect to itself, is ignorant of it, with respect to the other. Each believes the other determined on War, and ascribes all its Conduct to a deeprooted hostility. The least they can do therefore under this impression is to prepare for an event, which they both believe inevitable, while they both wish to avoid it.
But by what fatality is it that a Calamity so dreadfull must be rendered inevitable, because it is thought so? Both Governments have Tongues and both have ears. Whey will they not speak? Why will they not listen? The causes that have hitherto prevented them are not difficult to assign. I could easily explain them, as I believe, to the satisfaction of all parties; and with out throwing so much blame on either Government, as each of them, at present, ascribes to the other. But I will avoid speaking of any past provocations, on either side. The point that I wish to establish in your mind is, that the French Directory is at present sincerely desirous of restoring harmony, between this Country and the United States, on terms honourable and advantageous to both Parties. I wish to convince you of this, and through you the American Government, because that Government, being desirous of the same Thing, would not fail to take such steps as would lead immediately to the object.
In offering you my proofs of the present disposition on this side, you will permit me to observe that some of them, are from their nature incapable of being detailed, and others improper to be trusted to the casualties of a Letter. But I will mention a few that are ostensible, and, so far as they go, undeniable. First The Directory has declared, that it will receive and treat with any Minister,
in Continuation e.
Page 24. 26. 27
from America, who shall appear to be sent, with a sincere intention of treating and terminating existing difficulties. I have no doubt but this was the intention when the last Envoys were sent; but from some unfortunate Circumstances the Directory did not believe it. Second, As a preliminary it has been declared that in the negotiation there shall be no question of loans of money, or Apologies for offensive speeches pronounced by the Executive on either side. Third, All Privateers Commissions given to Privateers in the West Indies are recalled; and when new Commissions are issued the owners and Commanders are to be restricted under bonds to the legal objects of Capture. Fourth An Embargo, that was laid on American ships, within the Republic in consequence of a report that a War had been begun on the part of the United States, was taken off as soon as it was ascertained, that such War had not been begun. And a new declaration was at the same time sent to America of the Wishes of France to treat. These Facts will doubtless come to your knowledge, through other Channells, before you receive this letter. But there are other facts, which in my Mind are equally clear, though to you, they will be destitute of corroborating circumstances, and must rest on my own information and opinion—1st. That this Government contemplates a just indemnity for spoliations on American Commerce, to be ascertained by Commissioners in a manner, similar to the one prescribed in our treaty with England. 2d. That the Legislation will soon be changed here, with respect to neutrals, and that all flaggs will be put on the footing of the Law of Nations. 3d that a public Agent would have been sent named and sent to Phyladelphia, soon after Mr Gerry’s departure, were it not for Apprehensions that he would not be received have been received. There was a doubt whether the American Government would not have already taken such measures of hostility, as to be unwilling to listen to terms of Accommodation; and the Directory did not choose to risk the chance of seeing its offers refused. 4th. That the Directory considers these declarations and transactions as a sufficient overture on its part; that it has retreated to an open ground that is quite unsuspicious; that a refusal on the part of the American Government to meet on this ground, will be followed by immediate War; and that it will be a War of the most terrible and vindictive kind.
This, Sir, is my view of the present state of Facts. Should it make that impression on your mind, which I desire, for the sake of humanity that it may, you will judge whether it does not comport with the Independence of the United States and the Dignity of their Government to send another Minister to form new treaties with the French Republic. In a War, there is clearly nothing to be gained by Us, not even honor. Honor indeed may be saved by War, and so it may by negotiation. But the Calamities inseperable from a War of this kind, and under present Circumstances would be incalculable. I do not say, that the United States or any portion of them, would be conquered; but they would sacrifice great numbers of their best Citizens, burthen themselves with four times their present debt overturn the present system of morals, and loose the fairest opportunity that ever a nation had of rising to Greatness and Happiness on the basis of Liberty.
Were I writing to a young General, whose name was still to be created, I might deem it useless to ask him to stifle in its birth a War, on which he had founded his hopes of future honors: But you, Sir, having already earned and acquired all these can render a man great and happy can surely have no Object of Ambition, but to render your Country So. To engage your influence in favor of a new Attempt at negotiation I thought it only necessary to convince you, that such an Attempt would be well received here and probably attended with success. I can do no more than assure you that this is my sincere Opinion; and that my information is drawn from unsuspected sources.
I am not accustomed to interpose my Advice in the Administration of any Country; and should not have done it now, did I not believe it my duty as a Citizen of my own and a friend to all others. I see two great nations rushing on each others Bayonnets, without any cause of contention but a misunderstanding. I shudder at the prospect and wish to throw myself between the Vans, and suspend the onsett till a Word of explanation can pass.
I hope my Letter will have thrown some light upon the subject; but if it shall not, I know you will excuse the Attempt; for you know my zeal is honest; I have the honor to be, Sir, with great respect your most obt. and most huml. sert.,
Joel Barlow
On this Letter of Mr Barlow nothing shall be said: on that of General Washington it shall only be observed, 1st. That it was his opinion that the restoration of Peace and tranquility, upon just, honorable and dignified terms was the ardent desire of all the Friends of this rising Empire. 2d that he thought, that Negotiation might be brought on, upon open fair and honorable ground. 3. That he was willing to enter into Correspondence with Mr Barlow, a private Gentleman without any visible Credential or public Character or responsibility to either Government, in order to bring on a public negotiation. 4. From the Principles the Conclusion seems inevitable, that a Correspondence direct between the French Government and Mr Murray a public Minister, through a secretary of Legation and Charge d’affairs Mr Pichon the highest diplomatic Character they had at the Hague was much more eligible and respectable especially as Mr Murray was not to be permitted to go to Paris without an explicit repetition of Assurances officially given that he should be received in Character. And even after such assurances and his Arrival in Paris, his Instructions were to be so precise and so peremptory on every material Point that he could not depart from them. If any difficulties and discussions should arise to make it necessary to send another or two other Ministers to join him this was intended to be done and fresh Instructions given, but this was thought unnecessary untill it was ascertained by Official Experiment whether Negotiation could be renewed upon decent terms. Now Let Criticism sharpen her darts and satyrs and employ them with as much severity as they please upon Mr Adams or his Ennemies according to their deserts.a
Page 28.But “Mr Adams nominated Mr Murray as Envoy to the French Republic, without previous consultation with any of his Ministers.” It is not true that he nominated Mr Murray as Envoy: he nominated him only as Minister Plenipotentiary. This he thought enough for a beginning, and doing honor enough to the Communication he received. Others afterwards thought otherwise. And what obligation was the President under to consult his Ministers? None at all. He believed that two of them would unite with him in opinion, The Secretary of the Navy and the Attorney General. The other three he knew would oppose it and from the Consultation the fall before, concerning the speech to be made to Congress and from the temper he knew them to be in, and from the sentiments of their Connections he had reason to expect that the consultation would be only a scene of Warmth, Passion and Indecency, and he also had reason to expect that the moment such a project was proposed to his Ministers, it would be communicated to Individuals in the Senate and House as well as others in the City, and written to Mr Hamilton and his friends in Boston and elsewhere, and a Clamour raised to defeat the measure. The strange things that happened the next morning after the nomination were good proofs that his Apprehensions were just. The Measure was determined in Mr Adams’s own mind, and he did not want any more Advice about it.—When Mr Hamilton talks about the loose and vague foundation of the nomination he only shews that he knew nothing about the foundation. The foundation was an official dispatch of Mr Gerry and another of Mr Murray, transmitting assurances as strong as Words could express. The French Government could have given no stronger. When he talks of a precipitate nomination he only proves that he had never seen the Message by which Mr Murray was nominated. It was impossible that greater or more deliberate precaution could have been Used.
Whatever might be the Ability and Integrity of three of his Ministers they did not most certainly deserve his Confidence so far as to deserve to be consulted on that occasion. They had before discovered Prejudices too deep and passions too violent upon that subject and two of them had shewn themselves too much under the Influence of Mr Hamilton.
The great Frederick is one of the last of Princes, and one of the last of Men next to Mr Hamilton that Mr Adams will ever sett up for his Model in all Things. In some things he was great. And his Example might be alledged in Justification of the Course the French Government took in conveying their Assurances through Mr Murray. Frederic did not think it believe it below his Dignity to order his Ambassador at the Hague, by a Letter in his own handwriting to make Mr Adams a visit and propose to him a Treaty with the United States. And although Mr Adams had no Powers and pretended to none, Frederic did not think it beneath him to conduct the whole Adjustment of a plan, with Mr Adams for him to send to Congress for their Consideration; Congress did not consider it improper to listen to the Proposal and appoint Mr Adams Mr Franklin and Mr Jefferson to conclude the Treaty. The King of Sweeden did not think it unworthy of him to propose a Treaty in the same manner to Dr Franklin. Mr Hamiltons Criticisms only shew his Inexperience in negotiation.
The modest and sage Washington never pondered more than Mr Adams. It is doubted whether he consulted more. It is not believed that he generally resolved more slowly. That he resolved more surely is unhappily too true, because he was better supported by the People. In this particular it is too much to be feared, he will stand single and alone, to the last Ages of this Government.
Page 30. All the formidable terrors of the Government’s being ruined for Want of Ministers deserves no other Answer than this, that since this whole Business was known as able Men as ever served in our Departments have Accepted Appointment.
Page 30. “The precipitate nomination of Mr Murray brought Mr Adams into an Awkward Predicament. He found it necessary to change his plan in its progress, and instead of one to nominate three Envoys,” and “to super add a promise that though Appointed they should not leave the United States till farther and more perfect Assurances were given by the French Government.”
Here is another demonstration that Mr Hamilton has undertaken to dogmatize about a subject that he never understood, and knew nothing of correctly. The first Message to the Senate shews that the first nomination was not of an Envoy: and that the promise that the Minister Mr Murray should not leave the Hague, till further and more perfect assurances were given by the French Government Accompanied his first nomination to the Senate. The Second Message which nominated the Envoys, only repeated the Promise made concerning Mr Murray and extended it to Mr Elsworth and Mr Davies.
The remodification of the measure consisted only in the Nomination of three instead of one, with the Title of Envoys instead of a Minister. The first nomination was the most simple and frugal. The second more complicated and more expensive. The first nomination would have been confirmed by a Majority of the Senate. But Mr Adams was informed by a Committee of the Senate, in their private Capacities if you will, for nothing disrespectfull to that Body shall be said, that a Commission of three would be more generally Satisfactory. As Mr Adams had little objection to this beside the Expence, which he knew could not be imputed to him he readily conformed. There is nothing unseemly in all this except the rudeness with which Mr Hamilton and his Connections have misrepresented and abused the measure. As the Constitution has given to the Senate, so large a Power in the formation of Treaties, it is very natural that the President should have much respect for their Opinions and that in points so very immaterial as the difference between one Minister and three upon such a Mission, the President should readily conform to the Wishes of that Body. Especially as the question had long laboured in his own mind whether he should nominate one or three and his Judgment on a comparison of the Advantages and disadvantages of both projects had been determined by so small a ballance in favour of one that it was very nearly indifferent to him, which was adopted. There are many Instances on the Executive Records of Senate in which Mr Washington remodified his Messages and nominations in conformity with Intimations from the Senate: and while the President and Senate are thus constitutionally associated in the Executive Authority such Cases must often occur.
Page 31. “Additional and more competent Assurances were received; but before the Envoys departed, Intelligence arrived of a new revolution in the french Government, which in violation of the French Constitution, had expelled two of the Directory.” What then? The old directory when it three times over made the Assurances, first to Mr Gerry, then through Mr Murray and then a Second time through Mr Murray, was the Supream Power in negotiations. The new Directory after the Expulsion of two of its Members, was still the Supream Power in that Department. The assurances were public Acts of the Nation, by its Government in Being, and the new directory could not depart from them without a breach of public Faith. How then, but by the grossest sophistry, can Mr Hamilton call these ministerial Acts? If this Change had been made a Pretence for a suspension of the Mission, it would have been considered by the American People and by all Europe, as a mere Chicanery, as a childish Caprice and a demonstration of jesuitical insincerity. The Instability of the Revolutionary Government was no greater than it had been from the Beginning and all the Time that Washington carried on all his negotiations with it. The unprosperous posture of French Affairs externally and internally, instead of rendering a Pause prudent, would have made it more manifestly imprudent. The Mission could not then be considered as the Effect of a panic, it could not be imputed to fear. If the Directory and the Nation had any sentiment left, it must be considered as Generosity and Magnanimity, at least of Sincerity. The Truth is a Party wanted to defeat the whole measure.
in continuation b.
Page 28-31
Had the new Directory disavowed the Assurances which had been given, and imputed it as a Crime to the Exdirectors, on pretence that they had prostrated the Dignity of the Republic by courting the renewal of negotiation with a Government, which had so grossly insulted it. What then? Our Envoys would have returned. All America would have pronounced the Directory no More honourable than Jockies or Gipsies. All Europe would have said the same. What Interest of this Country was hazarded? It would puzzle Mr Hamilton and all his Friends to point out one farthing of Interest that would have been lost, except the Expence of the Mission: and ten thousand times that amount would have been saved by a few Months procrastination of a War. How could the honor of the Country have been hurt. The Government would have been found to have believed that the French had some regard to their faith three times pronounced. The French would have proved to the World they had none. I can see no dishonor in this to our Country. We should have remained in the same situation exactly as when the Envoys sailed. Our Navy increasing our Commerce protected and our Army disciplining and the President would then probably have recommended a declaration of War. But if he had not Congress might have declared it if they thought fit. The Truth is Mr Hamilton was disappointed by the measure, in his charming hopes, his dazzling Visions of a large victorious army himself at its head. Victorious? Over whom?
Mr Hamiltons Authority is not high and general enough in this Country to give currency to his impertinent and insolent Epithets “of dangerous and degrading” system of not consulting Ministers. Ministers are not a Constitutional Privy Council to the President—Had they been so intended, it would have been the most absurd plan of a Privy Council that ever existed. It would require many pages to discuss this subject. A President will do well to consult others as well as his heads of departments when he is in doubt: but when his path is plain it would be unwise to give his Ministers unnecessary trouble. When he knows their opinions to be fixed against his and knows his own to be fixed it is a Compliment to them to save them the Pain of opposing him to his face, especially if they be such whose natures were incapable of opposing him with modesty and decency.
Page 32. “His Ministers addressed to him a joint Letter, submitting to his consideration whether the Revolution in Expulsion of the two Directors, ought not to suspend the projected Mission.” It was not a joint Letter from his Ministers. It was a Letter marked (private) from Mr Pickering. The Passage in it to this purpose was this “The Men lately in Power, who gave the Assurances you required, relative to the Mission being Ousted, in a manner indicative of a revolution in the public mind, and According to Mr Murrays Letter the Threats now first uttered by the military of a King, show such Instability and Uncertainty in the Government of France and are ominous of such further and essential Changes, probably at no great distance, as made it appear to Us duty to submit to your consideration the question of a temporary Suspension of the Mission to that Country, where a state of things and that final result which you long since foresaw and predicted appear to be rapidly advancing. Such a suspension would seem to Us to place the United States in a more commanding situation and enable the President to give such a turn to the mission as the impending Changes should in his opinion demand. Or if a revival of the System of terror should first take place, which the Arrival of intelligence at New York now shews to be probable, still the question of Suspending the mission seems to the heads of departments to merit serious consideration. It is an undoubted Fact that the Character of the late change at Paris has been purely Jacobinical: the Clubbs are again opened; and the Jacobins are every where active to electrify the People.” This Letter was dated Trenton Sept. 11. 1799. Recd at Quincy on the 17th. On the receipt of this Letter the President determined to sett off in a short time for Trenton. On the 11. of March 1799 at Phyladelphia, after a carefull and very attentive Consideration of the Subject, the President, with the Unanimous Assistance and Advice of all five of the heads of departments, had digested all the essential Points of Instructions to be given to the Envoys. He now wrote to Mr Pickering requesting him to prepare a fair draught of Instructions conformable to the Ultimata before agreed on, to be laid before him and the heads of department, to be reconsidered Paragraph by Paragraph before they should be delivered to the Envoys—and wrote at the same time that he should sett off for Trenton on a certain day. On his Journey the President had time to reflect on the two great arguments in Mr Pickerings Letter in favour of a suspension of the Mission. The first was, the probability that they would find a King in the Throne of France. This did not appear to the President any reason at all for a suspension: for he had no doubt a King would at least treat them kindly and allow them time to write for fresh Credentials if he did not think proper to treat with them without. The second was the probability of a Jacobinical Government. Nor did this Appear any Argument for a Suspension: for our Business was to treat with France, whatever Government she might assume. If the Instability of Government was to be considered as a bar to treating the President thought it not impossible nor improbable, that this objection would last for twenty years. When he Arrived at Trenton he was very ill of a violent cold and a continual fever. This however did not prevent him from seeing the heads of departments. He found them very Sanguine that Lewis the 18th with Suarrow and his army on one hand and Prince Charles and his Army on the other would be firmly established on his Throne at Paris before Christmas. And a popular opinion of that kind had been wrought up to such a currency that it was almost in every bodies mouth. The President heard this with astonishment. He was as well convinced then as every body is now that the Expectation was groundless, but if he had concurred in that belief it would have been no Argument for suspending the Mission. It is not known what was meant by “that final result which the President had long ago foreseen and predicted.” The President had foreseen nothing but that the French Revolution would be what the Boys call a Game at Leap frog one Party leaping over the Backs of another, without End, untill an Absolute Government of some Kind or other should be instituted. Whether this should be a Military Government in the hand of a General, or an Institution of a new Monarchy Absolute or limited, in a new Dinasty, or the Restoration of the ancient one, the President never pretended to predict or foresee.
It is proper to introduce here a Document one Copy of which was inclosed in Mr Pickerings Letter, that the proper Evidence of the Assurances three times repeated may appear in these Papers.
Copy
Liberty Equality
Relations Exteriour Division Note The order of the Correspondence requires that the Answer should relate to the No. of the division above indicated.
Paris the 23 floreal of the 7th Year of the French Republic one and indivisible
The Minister of foreign Relations to Mr Wm Vans Murray Minister Resident of the United States at the Hague
I augur too well, Sir, from the Zeal which you exert to fullfill the Instructions of your Government, not to make haste to answer the Letter which I receive from you of the date of the 16th of this month.
The Executive Directory informed of the nomination of Mr Oliver Elsworth
in continuation. c.
Page 28
of Mr Patrick Henry, and of yourself, in quality of Envoys Extraordinary and Ministers Plenipotentiaries of the United States, to the French Republic, to discuss and determine all the differences, which Subsist between the two Countries sees with pleasure, that its perseverance in pacific measures sentiments has kept open the Way to an Approaching reconciliation. It has long since manifested its intentions on this subject. Please to transmit to your Colleagues and to Accept yourself, the frank and explicit Assurance that it will receive the Envoys of the United States, in the official Character with which they are invested; that they shall enjoy all the Prerogatives which are attached to it by the Law of nations and that one or more Ministers shall be duely Authorised to treat with them.
It was certainly superfluous to suffer so much time many months to elapse for the simple confirmation of what I had already declared to Mr Gerry and which after his departure I had caused to be declared to You, at the Hague. I regret sincerely that your two Colleagues wait this Answer at so great a distance. As to you, Sir, to whom it will arrive in a few days, and who perceive so well, the Value of time, when the question is to establish harmony between two Republics, which every thing invites to Friendship, be persuaded that as soon as you can employ yourself on the object of your Mission, I will have the honor, to send you Passports immediately.
Receive Sir the Assurances of my very sincere Consideration.
signed Ch. Mau.Talleyrand
The Hague 21 May 1799 True Copy from the original W. V. Murray
This was the third Repetition of official and Authentic Assurances. This was enough if Words could suffice.
Page 32.
At Trenton the form of Instructions was adjusted with his Ministers, And had he wavered and been in doubt About the Expediency of sending on his Ministers, he would probably have asked Advice. But he was not in doubt.—On his Journey he had called on Mr Elsworth at his seat in Windsor and had a long Conversation with him upon the subject and heard as he believed all the reasons for suspending the sailing of the Envoys for a few weeks. To do Justice however to Mr Elsworth he did not appear decided in his opinion against proceeding. When at Trenton Mr Adams had opportunities of knowing from one and another of his Ministers, all the reasons they ever suggested against the Mission proceeding. He thought them insufficient. He conversed with Mr Davie who had been and continued steady in the opinion that they ought to proceed, and declared that in his opinion the Nation, and that part of it especially with which he was best acquainted expected they would proceed and would be greatly disappointed if they did not. The Change in the Directory appeared to the President to be a mere quibble, too much like an Attorneys Plea in Abatement when gravely alledged as a Reason for suspending the Mission. The expected Annihilation of the Republic, and Restoration of the Royal Family appeared extravagant visionary and in the highest degree improbable, but if it had been certain it was no reason for suspending the Mission: for the Mission was to France not to Individuals or forms of Government. The Reasons he urged in Conversation with some if not all his Ministers and with Mr Elsworth and Davie in support of his opinion that the Republic would last Seven Several years at least and that the Restoration of the Royal Family could not be soon effected would take up too much time to detail. It appeared to him that his Ministers, three of them, at least, had not sufficiently considered the state of Europe, the Instability of Coalitions among jealous Rival Powers, and above all the Nature of 25 millions of People in a Mass, whose deepest Passions were thoroughly arroused and became wholly desperate. Nothing shall be said of the Temper in which three of his Ministers were, nor of the Conduct of one or two of them at least, from the first nomination of Mr Murray in endeavouring by Conversations and Letters to make the Measure Unpopular and to injure the Character of the President. There are Persons who might say more. No step was ever more deliberately taken, after a full and dispassionate Consideration of the whole subject, than the Request to the Envoys to sail by the first of November. Page 33. Had He then known, as Mr Hamilton has now proclaimed to the world that some one or more of his Ministers betrayed and misrepresented to Mr Hamilton his most secret and confidential Consultations with them, he would never have consulted them again upon Instructions or any thing else. The Intimation that the Departure of the Envoys would be suspended for some time, meant no more than untill the President could come to Trenton and put the last finishing hand to the Instructions.
Nothing can be more false than the suggestion that Mr Adams has defended the Propriety of the Mission, upon different grounds. He never ridiculed the Idea of its being a measure that would terminate in Peace. When he has heard of the declarations innumerable made by Mr Hamiltons friends, that the french would sign a Charte blanche, would agree to any thing, he may have smiled at their expence. But he invariably thought and whenever he spoke upon the subject said. The success was doubtful. Whether the french Government would agree to such terms as the American Government had proposed, and from which it ought not to depart was to him uncertain. He never asserted that France would not accommodate. It was an Experiment. He wished it success. But if it had it not, the Rivers in America would not run back to their sources in the mountains, in consequence of the return of our Envoys re infecta. We should be as We were, and had been, with a more numerous and experienced Navy an Army better disciplined, fortifications in better order and Arms in greater Abundance and of better quality and what was more than all a People better united. The Strong desire of the Country for Peace, and Consistency in his its System of Neutrality were of great Weight with him. The Measure has not been undertaken at any sacrifice of Consistency or Dignity. It never could have been undertaken with Harmony while a turbulent Party was determined if they could to defeat it. Reputation is never secure from slander.
Page 34. The empty flourish in page 34 is only a Repetition And has been fully refuted before.
Page 35 The Idea that a general Peace was likely to happen during that Winter, Mr Hamilton says Was entertained by Mr Adams at Trenton. How was it entertained? He gave no opinion that Peace would happen. He never said he believed it would take place. This is another Instance of assertion hazarded at random. The Truth is Mr Hamilton came to The Presidents House apparently much out of humor. The Reason it is Supposed was he was chagrined that the Envoys were likely to be sent on their Mission. He talked in A style the most peremptory and ever swaggering. He said “the combined Powers were unalterably determined to destroy the French Republic totally and to restore the ancient Monarchy in the Person of Louis the 18th. That Mr Pitt was absolutely determined on the same thing. That the Nation had the most entire Confidence in Mr Pitt, and had never been so unanimous As they were then to support him.” Mr Adams with the most perfect coolness and serenity, smilingly said “General Hamilton do you seriously believe I believe the national Confidence in Mr Pitt is very high and their Unanimity to carry on the War, rather than make a dishonourable peace uncommon. But do you really believe that Mr Pitt is determined to restore Louis the 18th?” “Yes both the British Cabinet and the two Imperial Cabinets were fully determined upon it.” Mr Adams again replyed with the same Composure “I pretend not to judge of the Policy of those great Courts. Their Wisdom I presume is equal to the Exigencies of the Times. They know their own Interests and which I do not. But all I can say is, as far as my imperfect Lights extend, I cannot see the Prudence of such determinations. In the first place I dont see their right to impose a form of Government on France. In the second place, I dont see their Power. In my opinion all the coalesced Powers will never be able to effect it.—It is not easy to impose a King upon so great a People arroused inflamed enraged and in despair as france is. In my humble opinion if Monarchy or the ancient Dynasty is ever restored it will be by the french nation when left to themselves: And the shortest Way to it which the
in continuation d
Page 28 &c
coalition can take will be to make peace this Winter.”
The Measure from its Inception, was never determined on by Consideration of War or Peace, Prosperity or Adversity to any of the Powers at War in Europe. Mr Adams in all his Administration has considered his Country as a sovereign and her Affairs as insulated. Peace to America if attainable on Safe and honourable Terms whether War or Peace, Tryumphs or defeat in Europe, Humiliations and Reverses in France, Mr Adams thought, if they were to have any consideration at all ought rather to accellerate than retard the measures of Reconciliation because they ought to be imputed to generous motives rather than to mean ones: and because he had observed that great successes had produced an intoxicating effect upon all the belligerent Nations in succession.
Mr Adams desires nothing more than to have the Expediency of the measure tested, by the State of Things, when it had its Inception, when the foundation was laid for it in the speech, when Mr Murray was nominated, and when the Envoys sailed. If it was not justifiable then it never can be justified, whatever may have been its success, for Mr Adams admires the sentiment.
Caveat Successibus Opto Quisquis ab Eventu facta notanda putat. Upon the coolest Review and Reexamination he thinks it the wisest Action of his Life. And as he knew the Pains that would be taken to defeat it and to render it unpopular, it was the most resolute and the most disinterested.
Page 36. But a wonderful discovery now breaks out upon Us. “Mr Adams might secretly and confidentially have nominated one of more of our Ministers abroad, for the purpose of treating with France.” This would have been opposed by three of his Ministers as much as the step that was taken. But does not Mr Hamilton know there is one Member of the Senate, who professes to be bound by Principle not to keep any Thing Secret: and that the Senate have never made a Majority of two thirds to censure him? How then can a Secret nomination be made? As to eventual Instructions Mr Adams in this Case had no thoughts of them nor would he have think of them now if the measure was now to be done. Mr Adams deliberately laid aside all considerations of Peace or War, Prosperity or Adversity in Europe. He did not think his Country under any Obligation to consult Britain Austria or Russia or to ask their leave to negotiate. He could not, and would not suppose that they would be so unreasonable as to take offence, at our negotiations with France. We had as compleat a right to negotiate as they had to fight, and We might with as much sense, take offence at their continuing the War, As they could at our attempting to negotiate. If an unmanly fear of one power or another shall devert Us from the true path of our duty and interest we shall never pursue any steady Course. In short Mr Hamiltons Politicks appear to be founded on such pitiful motives that it very well he is not likely to have much Influence in American Councils. He has too much already, so much as to have brought us to the brink of ruin.
The Anecdote of Chief Justice Elsworth and Mr Hamilton, is of too little moment to take up much time. Mr Hamiltons meddling mischivous disposition was ground enough to suspect him. Mr Elsworth Conduct at Trenton was perfectly proper. Mr Adams is very glad he came, for it gave him an opportunity to explain himself have several long conversations with him and Mr Davie. Mr Adams never suspected him to be in Combination with Mr Hamilton to endeavor to influence him, in the affair of the mission.
Page 37. Next comes the great Calamity of all—the Dismission of Mr Pickering And Mr McHenry. Very little shall be said on this subject. The Conjecture in page 37 and 38 shall pass for as much as it is worth, total contempt. It is not admitted that neither of those Ministers had given any new or recent cause for their dismission.
Outrageous behaviour to Mr Pickering, nor Mr Wolcott, nor or Mr Lee most certainly never existed any more than to Mr Stoddert. The President had sometimes been obliged, from a sense of his own Dignity, and the Decorum of public Business been to strike out of Mr Pickerings Reports that were to be made public, Passages of a very accrimonious complexion, and Phillippics the most outrageous and unfounded, particularly against Mr Gerry. But although he did this with firmness he did it also with decorum: and he never made Up a harsh Expression to Mr Pickering personally in his whole Life. The manner of the dismission of Mr Pickering was neither abrupt nor uncourteous. The Offer was civilly made to him in Writing, to resign, at his own time. The answer was in Writing that he would not resign. The Reply to this was a dismission from his Office. The Necessity of this was become so urgent, that no Business could be done, as it ought to be. Surmises of Misconduct were not necessary. The President was not obliged to justify himself. The Voice of the public, Mr Pickerings continual conversations with members of both houses of Congress, and his private Letters read publickly in Insurance offices, were justifications more than sufficient. Nor was it by the fault of the President that he was brought into A situation which might oblige him to displace a Minister. That it might be announced in an opposition circle before it happened may very well be true; for the opposition had been astonished for more than a year before that it had not been done: and by some of the Friends of Administration it was expected. Messages were sent to the President from considerable distances, that if he did not dismiss Pickering Pickering would destroy dismiss him. The President answered that he believed they had already destroyed each other.
A long Conversation between the President and Secretary of War is mentioned. How did Mr Hamilton hear of any private Conversation between the President and one of his Ministers. Mr Randolph and Mr Monroe, have been justly censured for destroying official Confidences. Why are is not Mr Hamilton not under and Mr a Secretary of War under the same obligations with Mr Randolph and Mr Monroe. Eulogies on General Washington, in a common report of a Secretary of War appeared a mere expedient to catch popularity, and to be no Compliment, at all. The President himself had eulogized General Washington for five & twenty years and so very solemnly after his death, that it appeared to him, the Art of sinking to insert a triffling complement in a report of a secretary. The Eulogy of Hamilton the President did not think was merited; and this pamphlet among a million other things is a demonstration that it was not. Eulogiums on the dead have been very often pronounced for no other purpose but to defame the Living. No man of common sense can read the Eulogiums pronounced on Washington, after his decease, without perceiving with Indignation that many passages in some of them were learned and studied on purpose to reflect disgrace on his successor. Mr Hamilton was never appointed first in Rank in the Army. His Appointment as first Major General, was is an History which Posterity may read. It is the greatest fault in Mr Adams’s Administration. It is impossible to conceive how Mr Pickering & Mr McHenry could pretend to know so much about diplomatic Affairs, as to sett their Judgment up against that of the President, and endeavor to defeat measures which had been deliberately taken by him, and labour to render them unpopular and to sow divisions among the People concerning them, after they were definitely determined on.
